      1
                                                                                  FILED
      2                                                                           MAY 2 8 2019
      3                                                                   CLERK, U.S. DISTRICT COURT
                                                                        SOUTi'lcRN DISi'RICT OF ~)~1.IFORNIA
      4                                                                 B'f              _0:!:. OEP~!JY.
      5
      6
      7
      8                            UNITED STATES DISTRICT COURT
      9                           SOUTHERN DISTRICT OF CALIFORNIA
  10
  11       KENNETH J. MOSER, individually, and               Case No.: 17cvl 127-WQH(KSC)
--~
  12
       _   on behalf of all others similarl:x situated,,_.1_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ 1_ _
                                                             ORDER RE JOINT MOTION FOR
                             Plaintiff,
  13                                                         DETERMINATION OF DISCOVERY
           v.                                                DISPUTE RE INTERROGATORIES
  14
                                                             AND DOCUMENT REQUESTS
           HEALTH INSURANCE
  15                                                         SERVED ON PLAINTIFF BY
           INNOVATIONS, INC., a Delaware
                                                             DEFENDANT DONIS! JAX, INC.
  16       corporation, et al.,
  17                         Defendants.
                                                               [Doc. Nos. 97 and 98.]
  18
  19
  20             Before the Court are: (1) a 76-page Joint Motion for Determination of Discovery
  21       Dispute [Doc. No. 97] addressing interrogatories served on plaintiff by defendant Donisi
  22       Jax, Inc.; and (2) a 151-page Joint Motion for Determination of Discovery Dispute
  23       addressing document requests served on plaintiff by defendant Donisi Jax, Inc. [Doc. No.
  24       98.] In these two Joint Motions, defendant Donisi Jax, Inc. seeks an order compelling
  25       plaintiff to provide further, substantive responses to certain interrogatories and document
  26       requests.   The subject interrogatories and documents requests at issue are interrelated as
  27       they seek documents and information on the same topics. These two Motions are the fifth
  28       and sixth discovery disputes in this case [Doc. Nos. 75, 83, 84, 87, 99, 100, 101, 102, 118],
                                                         I .
                                                                                             17cvl 127-WQH(KSC)
 1 and the Court previously addressed some of the issues raised in these new Joint Motions in
 2   a prior Order. [Doc. No. 118.] Therefore, the Court expects that the parties have an
 3   understanding as to the Court's expectations regarding appropriate discovery requests and
 4   responses and that some of the documents and information at issue in these new Joint
 5 Motions have already been produced.
 6         For the reasons outlined more fully below, the Court finds that the request of
 7   defendant Donisi Jax, Inc. for an order compelling plaintiff to provide further responses to
 8   certain interrogatories and document requests must be GRANTED in part and DENIED in
 9 part.
10                                           Background
11         The First Amended Complaint includes two causes of action for violations of the
-2---Telepnone Consumer Protection Act(''TCPA")-.[Doc:-N0:-3, at pp. 2-9-=-3T:rFor a
13   summary of the allegations in the Complaint and the procedural history of the case,
14   please refer to the Court's prior orders on discovery disputes as the Court will not repeat
15   this background information here. [Doc. Nos. 100, 101, 102, 118.]
16         Some of the issues raised in the current Joint Motions have already been addressed
17   in the Court's prior Order pertaining to the discovery dispute between defendant Health
18   Insurance Innovations, Inc. and plaintiff. [Doc. No. 118.] Therefore, in the interests of
19   brevity and efficiency, the Court will refer to this prior Order where appropriate and will
20   not repeat the reasoning or analysis here. In addition, the discovery requests at issue will
21   be addressed by topic and the Court will not repeat the full text of any of the
22   interrogatories, documents requests, or plaintiffs original responses to these discovery
23   requests.
24                                           Discussions
25   I.    Scope o(Discovery.
26         "Unless otherwise limited by court order, the scope of discovery is as follows:
27   Parties may obtain discovery regarding any non-privileged matter that is relevant to any
28   party's claim or defense and proportional to the needs of the case, considering the
                                                   2
                                                                                 17cvl127-WQH(KSC)
 1 importance of the issues at stake in the action, the amount in controversy, the parties'
 2    relative access to relevant information, the parties' resources, the importance of the
 3    discovery in resolving the issues and whether the burden or expense of the proposed
 4    discovery outweighs its likely benefit." Fed.R.Civ.P. 26(b)(l).
 5          If a party fails to answer written interrogatories or produce documents in response
 6    to written requests, the party seeking discovery may move for an order compelling
 7    disclosure. Fed.R.Civ.P. 37(a)(3)&(4). "While the party seeking to compel discovery
 8    has the burden of establishing that its request satisfies relevancy requirements, the party
 9    opposing discovery bears the burden of showing that discovery should not be allowed,
10    and of clarifying, explaining, and supporting its objections with competent evidence."
11    Lofton v. Verizon Wireless (VAWJ LLC, 308 F.R.D. 276, 281 (N.D. Cal. 2015).
-2-          lJnaer RUle2o(15J(2T(C),''llie court must limit ... aiscovery ... irit aetermines
13    that: (i) the discovery sought is unreasonably cumulative or duplicative, or can be
14    obtained from some other source that is more convenient, less burdensome, or less
15    expensive; ... or (iii) the proposed discovery is outside the scope permitted by Rule
16    26(b )(1 )." Fed.R.Civ.P. 26(b )(2)(C)(i)&(ii). In addition, "[t]he court may, for good
17    cause, issue an order to protect a party or person from annoyance, embarrassment,
18    oppression, or undue burden or expense, including ... (A) forbidding the disclosure or
19    discovery; ... (C) prescribing a discovery method other than the one selected by the
20    party seeking discovery; (D} forbidding inquiry into certain matters, or limiting the scope
21    of the disclosure or discovery to certain matters; ... (G) requiring that a trade secret or
22    other confidential research, development, or commercial information not be revealed or
23    be revealed only in a specified way ...." Fed.R.Civ.P. 26(C)(l)(A)-(G).
24          Federal Rule of Civil Procedure 33 states that "[e]ach interrogatory must, to the
25    extent it is not objected to, be answered separately and fully in writing under oath."
26    Fed.R.Civ.P. (b)(1 )(3). In other words, a party to litigation must respond to an opposing
27    party's interrogatories to the fullest extent possible. "The grounds for objecting to an
28    interrogatory must be stated with specificity." Fed.R.Civ.P. 33(b)(4). "Boilerplate,
                                                    3
                                                                                   17cvl 127-WQH(KSC)
 1 generalized objections are inadequate and tantamount to not making any objection at all."
 2   Walker v. Lakewood Condo. Owners Ass'n, 186 F.R.D. 584, 587 (C.D. Cal. 1999). For
 3   example, objections must explain how an interrogatory is overly broad or unduly
 4   burdensome. Mitchell v. National R.R. Passenger Corp., 208 F.R.D. 455, 458 at n.4
 5   (D.D.C. 2002).
 6          Federal Rule 34(b)(1 )(A) states that a request for documents "must describe with
 7   reasonable particularity each item or category of items to be inspected." Fed.R.Civ.P.
 8   34(b)(1 )(A). Federal Rule 34(b)(2)(B) also provides that a party responding to a
 9   document request "must either state that inspection and related activities will be
10 permitted as requested or state with specificity the grounds for objecting to the request,
11   including the reasons. The responding party may state that it will produce copies of
-2- aocuments or of electronically stored information instead of permitting inspection.... "
13   Fed.R.Civ.P. 34(b)(2)(B). "An objection must state whether any responsive materials are
14   being withheld on the basis of that objection. An objection to part of a request must
15   specify the part and permit inspection of the rest." Fed.R.Civ.P. 34(b)(2)(B).
16   "[B]oilerplate objections to Rule 34 document requests are inappropriate." Frontier-
17 Kemper Constructors, Inc. v. Elk Run Coal Co., 246 F.R.D. 522, 528 (S.D.W. Va. 2007).
18         Generally, the plaintiff in a TCPA case must meet the following elements of proof:
19   "(1) the defendant called a cellular telephone number; (2) using an automatic telephone
20   dialing system." Los Angeles Lakers, Inc. v. Fed. Ins. Co., 869 F.3d 795, 804 (9th Cir.
21   2017); Meyer v. Porifolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
22   "[P]rior express consent is an affirmative defense, not an element of a TCPA claim."
23   Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (91h Cir. 2017).
24         Although class and fact discovery have not been bifurcated in this case, the focus
25   of discovery at this point in the proceedings is on class-related issues. [Doc. No. 66, at
26   p. 2.] "To maintain a class action, a plaintiff must demonstrate numerosity, commonality,
27   typicality, and adequate representation of the class interest. Fed.R.Civ.P. 23(a). In
28   addition to those requirements, Rule 23(b) provides that a class may be maintained, inter
                                                   4
                                                                                 17cvll27-WQH(KSC)
 1 alia, ifthe court finds that the questions oflaw or fact common to class members
 2   predominate over any questions affecting only individual members, and that a class
 3   action is superior to other available methods for fairly and efficiently adjudicating the
 4   controversy. Marlo v. United Parcel Serv., Inc., 639 F.3d 942, 946 (9th Cir. 2011).
 5          "Determining whether representation is adequate requires the court to consider two
 6   questions: (a) do the named plaintiffs and their counsel have any conflicts of interest with
 7   other class members and (b) will the named plaintiffs and their counsel prosecute the
 8   action vigorously on behalf of the class?" Sali v. Corona Reg'! Med Ctr., 909 F .3 d 996,
 9   1007 (9th Cir. 2018) (internal quotations omitted). "Measures of typicality include
10   whether other members have the same or similar injury, whether the action is based on
11   conduct which is not unique to the named plaintiffs, and whether other class members
T · have been mJured by the same course of conduct. A court should not certify a class if
13   there is a danger that absent class members will suffer iftheir representative is
14   preoccupied with defenses unique to it. Just Film, Inc. v. Buono, 847 F.3d 1108, 1116
15   (9th Cir. 2017) (internal citations and quotations omitted). In addition, "[a] named
16   plaintiff who has serious credibility problems ... may not be an adequate class
17   representative." CE Design Ltd. v. King Architectural Metals, Inc., 637 F.3d 721, 726
18   (71h Cir. 2011).
19   IL     Plainti(I's Work History, Employment, and Income.
20          In Interrogatory No. 1, defendant seeks the names of plaintiffs employers, dates
21   of employment, job duties, and sources of compensation for the period January 1, 2008 to
22   the present. [Doc. No. 97, at p. 4.] In response to Interrogatory No. 1, plaintiff listed
23   several boilerplate objections and stated he could not answer the question. [Doc. No. 97,
24   at p. 4.] Plaintiff further objected that Interrogatory No. 1 seeks private information
25   protected under the California Constitution that would be costly to compile. [Doc. No.
26   97, at p. 4.]
27          Document Request Nos.14, 15, 16, and 58 seek production of banking records
28   and other documents showing sources of income for plaintiff and any business he owned
                                                   5
                                                                                 17cvl 127-WQH(KSC)
 1 during the period 2008 through 2018. [Doc. No. 98, at pp. 45-49.] Document Request
 2 Nos. 23, 24, 25, and 26 seek production of plaintiffs personal tax returns, as well as the
 3     tax returns for any business he owned, for the period 2008 through 2018. [Doc. No. 98,
 4     at pp. 63, 65, 66, 68.] Plaintiffs objections to these discovery requests are largely
 5     boilerplate. He contends these requests are vague, ambiguous, overly broad, irrelevant,
 6     unduly burdensome, and disproportionate to the needs of the case. 1 Plaintiff also objects
 7 to these requests because they seek private information protected by the California
 8     Constitution. In addition, he objects because of the "significant costs" in time and money
 9     it would take to compile these documents. Citing his relevance objection, plaintiff
10     further contends that production of the requested documents would be disproportionate to
11     the needs of the case. [Doc. No. 98, at pp. 45, 47, 49, 63, 65-67, 68, 147.]
-z--         Defendant argues that p!aintifPs employment history, compensation information,
13     sources of income, tax returns, and other financial records are relevant to determine how
14     much of his income derives from TCPA litigation. In support of this argument, plaintiff
15     cites plaintiffs deposition testimony indicating he has filed more than 100 TCPA
16     lawsuits or small claims. [Doc. No. 97, at pp. 5-6; Doc. No. 98, at pp. 64, 66, 68, 70.]
17     Defendant claims that plaintiffs income from TCPA litigation is relevant to whether his
18     claims are typical of the class; whether he can adequately represent the class; and whether
19
20
21
              As noted above, "[b]oilerplate, generalized objections are inadequate and
22     tantamount to not making any objection at all." Walker v. Lakewood Condo. Owners
23     Ass'n, 186 F.R.D. 584, 587 (C.D. Cal. 1999). Accordingly, the Court will not consider or
       discuss boilerplate objections unless the reasons for the objections are obvious or have
24     been explained and expanded in the Joint Motion or in a supporting declaration. Since a
25     party claiming a privilege must "expressly make the claim" and provide enough
       information to "enable other parties to assess the claim" (Fed.R.Civ.P.
26     26(b )(5)(A)(i)&(ii)), the Court will also not consider or discuss a bare, unsupported
27     privilege objection. Likewise, bare, unsupported objections referring to contractual
       privacy obligations will not be considered without some proof of the obligations, such as
28     a supporting declaration.
                                                    6
                                                                                  l 7cvl 127-WQH(KSC)
 1 he is a "professional or habitual TCPA litigant." [Doc. No. 97, at pp. 6-9; Doc. No. 98, at
 2 pp. 47 et seq.]
 3          Plaintiff argues that the Court should deny defendant's request for an order
 4 compelling him to further respond to these discovery requests, because there is no
 5 "professional plaintiff' defense, and defendant already has "ample evidence" of his
 6 involvement in other TCPA cases. [Doc. No. 97, at pp. 16-17; Doc. No. 98, at pp. 21,
 7 4 7.] Plaintiff also argues that requiring him to produce financial documents and an
 8 "exhaustive list of employment information" over a long period of time that has
 9 "extremely dubious relevance to a TCPA case" is burdensome and overly broad. [Doc.
10 No. 97, at p. 18.) Plaintiff represents that it would be difficult, time consuming, and
11   costly for him to compile this information, and requiring him to do so would be
-2-·aisproportionate to the needs ofllie case, particularly given tlle"cluDious relevance [of
13   this information] to a TCPA case." [Doc. No. 97, at pp. 4, 18; Doc. No. 98, at pp. 20.)
14 Plaintiff also represents that he does not even have access to bank records going back as
15   far as 2008. [Doc, No. 98, at p. 47.) In addition, plaintiff argues that these discovery
16 requests seek information that is private and confidential, and defendant has not met its
17 burden of establishing that its need for these documents outweighs plaintiffs privacy
18   concerns and/or the privacy rights of third parties. [Doc. No. 97, at p. 19; Doc. No. 98, at
19 pp. 19-20, 28, 47, et seq.]
20         In support of its arguments, defendant cites some TCPA cases dealing with class
21   certification issues, but the cases are not directly on point. As the Court explained in a
22 prior Order filed in this case on December 21, 2018, courts have reached different
23   conclusions as to whether status as a "professional plaintiff' is relevant for various
24 purposes in TCPA cases and other consumer lawsuits. [Doc. No. 118, at pp. 20-24.) In
25   Murray v. GMAC Mortgage Corporation, 434 F.3d 948 (71h Cir. 2006), for example, the
26   Seventh Circuit rejected an argument that a "professional plaintiff," who had previously
27   filed nine suits, was not a suitable representative to adequately represent the rights of the
28   proposed class in a Fair Credit Reporting Act case, because she and her counsel would
                                                   7
                                                                                  17cvl 127-WQH(KSC)
 1 only be interested in the "quick buck" from a settlement. Id. at 954. In other words,
 2 being a so-called "professional plaintiff' does not, standing alone, disqualify an
 3   individual from serving as a class representative. Id.
 4          Although there is no absolute bar to discovery, "financial information is protected
 5 by the right to privacy under California law and these privacy rights are generally
 6 recognized in federal court." E.E. 0. C. v. California Psychiatric Transitions, 258 F .R.D.
 7 391, 395 (E.D. Cal. 2009). If the balance of interests weighs in favor of production, any
 8 privacy concerns can be addressed with a protective order. Id.
 9         In a similar TCPA case, Charvat v. Travel Services, 110 F.Supp.3d 894 (N.D. Ill.
10 2015), the defendant argued that ten years of the plaintiff's tax returns were discoverable
11   to show that the plaintiff "derives substantial income from TCPA litigation and that his
-2-- motivation for fifing tliis action iSlinancial gain rather than selfless consumer advocacy."
13 Id. at 898. As in this case, the defendant in Charvat argued that the plaintiff's financial
14 motive in filing suit was relevant to whether he was fit to serve as a representative of the
15   class. Id. Relying on the Seventh Circuit's decision in Murray v. GMAC Mortgage
16   Corp., 434 F.3d at 948, the District Court concluded that the plaintiff's income from
17   other TCPA cases was not relevant to "impugn his credibility" as a class representative.
18   Charvat, 110 F.Supp.3d at 898-899. But see, Marcie v. Reinauer Transp. Companies,
19   397 F.3d 120, 125 (2d Cir. 2005) (stating that "[a] claim for money damages does create
20   a financial incentive to be untruthful" so evidence of a financial motive may be
21   admissible as impeachment evidence).
22         Here, defendant did offer to narrow its requests for bank records to those showing
23   income from TCPA lawsuits, but the Court notes this would still require plaintiff to
24   search through more than ten years of records. [Doc. No. 98, at pp. 46, 148.] In addition,
25   defendant has not explained with any specificity how plaintiff's purported income from
26   other TCPA litigation is relevant to the issues of typicality or adequacy. Without more, it
27   appears that defendant only seeks to discover plaintiff's private, confidential financial
28   documents and information to discredit him as a "professional plaintiff." However,
                                                   8
                                                                                 17cvll27-WQH(KSC)
 1 plaintiff has already testified in his deposition that he has been involved in more than 100
 2   TCPA lawsuits and small claims actions. In addition, as outlined more fully below,
 3   plaintiff has also been ordered to produce documents and information about many of
 4 these lawsuits. Therefore, to the extent plaintiffs involvement in other TCPA litigation
 5   is relevant, it is difficult to imagine why defendant would also need all the requested
 6   financial documents to further its theory that plaintiffs status as a "professional plaintiff'
 7   should disqualify him as a class representative. In other words, it is this Court's view that
 8   defendant has not met its burden of establishing the importance of the broad range of
 9   financial documents and information it seeks in response to the above-listed discovery
10   requests. The Court also questions whether the requested discovery meets the
11   proportionality requirements in Federal Rule 26(b)(l), particularly when plaintiff has
-r · representealliat it woulffoe time consummg and very costly to gather the documents and
13   information requested and that he does not even have access to bank records as far back
14   as 2008. [Doc. No. 98, at pp. 47-48, 63.]
15         Based on the information as presented, it is also this Court's view that the balance
16   of interests does not weigh in favor of compelling plaintiff or any business he owns or
17   has owned to produce many years of private, confidential financial and income
18   statements, bank records, and income tax returns so that defendant can rummage through
19   them only to learn how much income plaintiff and/or his business or businesses may have
20   made over many years from TCPA litigation. Obviously, most of the information in
21   these private, confidential documents would be irrelevant. To the extent plaintiffs
22   income from his involvement in TCP A litigation is relevant to the class issues of
23   typicality, adequacy, and credibility, there are means to discover this type of information
24   that are less burdensome and less intrusive than requiring plaintiff to produce a broad
25   range of confidential financial documents or to search through many years' worth of
26   financial records to produce confidential documents showing his income from TCPA
27   lawsuits. For example, as defendant reveals in the Joint Motion, plaintiff did testify
28   "generally" and "specifically" during his deposition about the income he has received
                                                   9
                                                                                  17cvll27-WQH(KSC)
 1 from TCPA litigation. [Doc. No. 97, at p. 10.] Without more, plaintiffs testimony on
 2   this topic is adequate, and the Court declines to order plaintiff to produce a vast array of
 3   private, confidential financial documents which would reveal his income from TCP A
 4   litigation. Based on the foregoing, defendant's request for an order compelling plaintiff
 5   to provide further responses to Document Request Nos. 14, 15, 16, 23, 24, 25, 26, and 58
 6   isDENIED.
 7          With respect to Interrogatory No. 1, the Court agrees with plaintiff that it is unduly
 8   burdensome and overly broad as to time and scope and that defendant has not adequately
 9   explained the relevance and importance of detailed information about his employment
10   history and compensation back as far as 2008. On the other hand, the Court finds that
11   basic background information about plaintiffs employment or work history for the
-T- specific time at issue in the operative First Amended Complaint bears at least some
13   relevance to whether he can adequately represent the proposed class. Therefore,
14   defendant's request for an order compelling plaintiff to provide a further response to
15   Interrogatory No. 1 is GRANTED in part and DENIED in part. Defendant's request is
16   GRANTED to the extent Interrogatory No. 1 requires plaintiff to identify his employers,
17   if any, dates of employment, and job duties from 2015 to 2017, the years that plaintiff
18   allegedly received telephone calls in violation of the TCPA. [Doc. No. 3, at pp. 9-13.]
19   Any privacy interest that plaintiff has in this information can be adequately protected by
20   the terms of the confidentiality Protective Order entered in this case on October 25, 2018.
21   [Doc. No. 100.] Defendant's request for an order compelling plaintiff to provide any
22   other information in response to Interrogatory No. 1 is DENIED for failure to establish
23   the relevance or importance of the information to resolving matters at issue in the case.
24   III.   Other TCPA Lawsuits.
25          Interrogatory Nos. 2 and 5 seek a list of court and case numbers for any lawsuits
26   filed by plaintiff or any business he owned from 2008 through 2018 alleging violations of
27   the TCPA. [Doc. No. 97, at p. 20.] Interrogatory Nos. 3 and 6 request the disposition of
28   any of those lawsuits (e.g., whether they were settled, partially settled, dismissed, or
                                                   IO
                                                                                  17cvl 127-WQH(KSC)
 1 appealed). [Doc. No. 97, at p. 22.] For the same lawsuits, Interrogatory Nos. 4 and 11
 2   seek the amounts of monetary settlements or judgments paid. [Doc. No. 97, at p. 24.]
 3 Interrogatory Nos. 7, 8, 9, and 10 all seek to discover whether class certification was
 4   granted or denied in any of the TCPA cases plaintiff or any of his businesses filed from
 5   2008 to 2018. [Doc. No. 97, at pp. 31, 33, 35, 36, 38.]
 6         Document Request Nos. 1 and 2 seek production of any TCP A complaints filed by
 7   plaintiff and/or any business plaintiff owned for the period 2008 through 2018. [Doc.
 8 No. 98, at p. 4.] Document Request Nos. 3 and 4 request production of all transcripts of
 9   depositions taken in any TCPA lawsuit from 2008 through 2018 in which plaintiff or any
10   business he owned was a party. [Doc. No. 98, at p. 25.] For the same lawsuits,
11   Document Request Nos. 5, 6, 7, 8, 9, JO, 11, 12, 17, 18, 19, 20, 21, 22, 56, and 57 seek
-2-· production of]udgments, dismissals, settlements, communications, evidence of monies
13   paid from judgments or settlements, evidence of court awarded attorney's fees, and
14   motions for class certification and any related filings. [Doc. No. 98, at pp. 30, 31-35, 37,
15   39,41,51,53,55,57,59,61, 127, 141, 144.]
16         Plaintiff's objections to these discovery requests are mostly boilerplate. For
17   example, he contends they are overly broad, irrelevant, unduly burdensome, privileged,
18   and "protected by contractual privacy obligations." [Doc. No. 97, at pp. 20-22; Doc.
19   No. 98, 4, 14-24.] In conclusory terms, plaintiff also objects on proportionality grounds.
20   He contends that production of all the documents and information requested would be at
21   "great cost" to plaintiff"in money and/or time." [Doc. No. 97, at pp. 20; Doc. No. 98, at
22   pp. 4, 19-21, et seq.] However, plaintiff did not submit any evidence to support his
23   proportionality argument. 2 In the Joint Motion, plaintiff challenges the relevance of the
24
25
     2
26         The party claiming undue burden or expense is ordinarily in the best position to
     provide evidence for the Court to consider on the issue of proportionality. Fed.R.Civ.P.
27   26(b) advisory committee's note (2015 amendments). "[A] party claiming that discovery
28
                                                  11
                                                                                 17cvl 127-WQH(KSC)
 1   documents and information defendant seeks in response to these discovery requests,
 2   because he contends there is no '"professional plaintiff defense," and he believes
 3   defendant already has enough evidence of his involvement in other TCPA litigations.
 4   [Doc. No. 97, at pp. 16-17; Doc. No. 98, at pp. 21, et seq.] He also contends that some of
 5   his other TCPA lawsuits were "settled with confidentiality clauses," so he is unable to
 6   disclose settlement amounts in those cases. [Doc. No. 97, at p. 24; Doc. No. 98, at pp.
 7   20, 27, et seq.] However, plaintiff did not submit any evidence, such as a declaration, to
 8   support his claims of contractual confidentiality. 3 In addition, plaintiff argues that he
 9   should not be required to bear the burden of compiling information about other TCP A
10   lawsuits that is "publicly available" on court websites. [Doc. No. 97, at p. 24; Doc. No.
11   98, at pp. 20, et seq.] In addition, plaintiff argues that these requests are overly broad as
-2-· to time, because tlie ten years' worth of documents requested is "untethered to the class
13   period or any rational reason." [Doc. No. 98, at p. 21.]
14         In support of its request for an order compelling plaintiff to provide documents and
15   information about other TCPA litigation, defendant cites plaintiffs deposition testimony
16   in this case indicating he has been involved with more than 100 lawsuits or small claims
17   actions alleging TCPA violations "dating back to approximately 10 years [ago]." [Doc.
18   No. 97, at pp. 5-6; Doc. No. 98, at pp. 5-6.] Defendant argues that documents and
19
20
21   imposes an undue burden must 'allege specific facts which indicate the nature and extent
     of the burden, usually by affidavit or other reliable evidence."' Nationstar Mortg., LLC
22   v. Flamingo Trails No. 7 Landscape Maint. Ass'n, 316 F.R.D. 327, 334 (D. Nev. 2016),
23   quoting Jackson v. Montgomery Ward & Co., 173 F.R.D. 524, 529 (D.Nev.1997).
     "Conclusory or speculative statements of harm, inconvenience, or expense are plainly
24   insufficient." Nationstar v. Flamingo, 316 F.R.D. at 334.
25
     3
            "While the party seeking to compel discovery has the burden of establishing that
26   its request satisfies relevancy requirements, the party opposing discovery bears the
27   burden of showing that discovery should not be allowed, and of clarifjJing, explaining,
     and supporting its objections with competent evidence." Lofton v. Verizon Wireless
28   (VAW) LLC, 308 F.R.D. 276, 281 (N.D. Cal. 2015) (emphasis added).
                                                   12
                                                                                  l 7cvl 127-WQH(KSC)
 1   information about plaintiff's involvement as a party in other TCPA cases is relevant to
 2   the class certification issues of adequacy and typicality. As a result, defendant argues
 3   that plaintiff should be compelled to provide full and complete responses to all these
 4   requests unless he can establish there is "some confidentiality provision" that prevents
 5   him from disclosing specific information. [Doc. No. 97, at pp. 4-8; Doc. No. 98, at pp.
 6   8-9.] It is also defendant's position that plaintiff's status as a "professional plaintiff' is
 7   relevant to the class issues of adequacy and typicality. [Doc. No. 97, at pp. 4-12; Doc.
 8   No. 98, at pp. 8-9.]
 9          In a prior Order in this action filed on December 21, 2018 [Doc. No. 118], the
10   Court addressed a dispute over similar discovery requests. In this prior Order, the Court
11   agreed with another defendant in this case, Health Insurance Innovations, Inc. ("HII"),
-z--1liat some information about plaintiff's involvement as a party in other TCPA litigation is
13   relevant to class certification issues, such as plaintiff's credibility and whether plaintiff
14   can adequately represent the interests of the class. [Doc. No. 118, at pp. 28-31.]
15         Based on the foregoing, this Court ordered plaintiff to disclose the following in
16   response to HII's interrogatories for the time period January 1, 2010 through the
17 present: (1) any lawsuits, arbitrations, or court proceedings involving the TCP A in
18   which plaintiff was a party; (2) any demand letters from plaintiff to private or
19   govermnental entities complaining of TCPA violations or violations of similar state laws;
20   and (3) the amounts of any monetary settlements in TCPA lawsuits or claims and the
21   identities of any parties who paid any settlement amounts. In response to HII' s document
22   requests, the Court ordered plaintiff to produce the following for the time period
23   January 1, 2010 through the present: (1) a list of TCPA cases filed in Federal court in
24   which plaintiff was or is a party. The list must include the name of the case, the case
25   number, and the name of the court where the case was filed; (2) copies of any TCPA
26   complaints in any state court cases in which plaintiff was or is a party; and (3) copies of
27   any deposition transcripts when plaintiff was the deponent and was questioned about the
28
                                                    13
                                                                                    17cvl 127-WQH(KSC)
 1   TCPA, autodialing, auto dialers, pre-recorded messages, or Do Not Call Lists. [Doc. No.
 2   118, at pp. 28-31, 36.]
 3          Here, defendant Donisi Jax, Inc. seeks an order compelling disclosure of most of
 4   the documents and information that the Court already ordered plaintiff to produce to
 5   defendant HlI. However, defendant Donisi Jax, Inc. also seeks a significantly broader
 6   disclosure of documents and information about plaintiffs involvement in other TCPA
 7   lawsuits. First, defendant Donisi Jax, Inc. has requested documents and information for
 8   the period 2008 through 2019, and, unlike defendant HlI, defendant Donisi Jax, Inc. has
 9   not offered to limit the time to January 1, 2010 to the present. [Doc. No. 87, at p. 31.]
10   Second, defendant Donisi Jax, Inc. not only seeks documents and information pertaining
11   to other TCPA lawsuits in which plaintiff is or was a party, it also seeks documents and
fT ·-informat10n about other TCPA lawsuits where a business owned by plaintiff was or is a
13   party. [Doc. No. 97, at p. 20.] Third, for all such lawsuits, defendant Donisi Jax, Inc.
14   seeks specific information about the disposition of each case (i.e., whether it has been
15   settled, partially settled, dismissed, or appealed). Fourth, for all such lawsuits, defendant
16   Donisi Jax, Inc. wants to know whether class certification was granted or denied. [Doc.
17   No. 97, at pp. 31, 33, 36, 36, 38.]
18          Fifth, defendant Donisi Jax, Inc. requests production of all TCPA complaints and,
19   unlike HII, Donisi Jax, Inc. has not offered to limit production of TCPA complaints to
20   those filed in state courts, along with a list of cases filed in Federal courts that includes
21   the name of the case, the case number, and the name of the court where the complaint
22   was filed. [Doc. No. 98, at p. 4; Doc. No. 87, at p. 53.] Sixth, defendant Donisi Jax, Inc.
23   seeks production of all deposition transcripts from all TCPA cases in which plaintiff or
24   any of his businesses was a party. HII only requested production of deposition transcripts
25   from all TCPA cases where plaintiff was the deponent and was questioned about certain
26   subjects commonly at issue in TCPA cases. [Doc. No. 87, at p. 53.] Seventh, unlike
27   defendant HII, defendant Donisi Jax, Inc. seeks production of a broad array of documents
28   from each TCPA case, including judgments, dismissals, settlements, communications,
                                                    14
                                                                                   17cvl 127-WQH(KSC)
 1 evidence of monies paid from judgments or settlements, evidence of court awarded
 2   attorney's fees, and motions for class certification and any related filings. [Doc. No. 98,
 3   at pp. 30, 31-35, 37, 39, 41, 51, 53, 55, 57, 59, 61, 127, 141, 144.]
 4          Without more, the relevance of some of the additional documents and information
 5 requested by defendant Donisi Jax, Inc. is questionable and unclear based on the
 6   information made available to the Court. Given the breadth of additional documents and
 7   information requested, the Court finds that it would be overly burdensome and
 8   disproportionate to the needs of the case to require plaintiff to produce all that defendant
 9 Donisi Jax, Inc. has requested about other TCPA litigation. Therefore, defendant's
10   request for an order compelling plaintiff to produce additional documents and
11   information in response to Interrogatory Nos. 2, 3, 4, 5, 6, 7, 8, 9, 10, and 11 and
12 Document Request Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 19, 20, 21, 22, 56, and 57 is
13   GRANTED in part and DENIED in part as follows:
14          First, there does not appear to be any reason to expand the scope of production
15   back two full years to 2008. January 1, 2010 to the present (i.e., the time specified in the
16   Court's prior Order [Doc. No. 118, at pp. 28-31, 36]), is enough ofa burden. Second, as
17   required by the Court's prior Order [Doc. No. 118, at pp. 28-31, 36], it is enough for
18   plaintiff to provide defendant Donisi Jax, Inc. with copies of TCPA complaints filed in
19   state courts, as well as a list of TCPA cases filed in Federal courts that sets forth the case
20   name, the case number, and the name of the court where the action was filed.
21         Third, since relevance is obvious as to whether plaintiff can adequately represent
22   the interests of the class, defendant Donisi Jax, Inc. is entitled to discover the disposition
23   of each TCPA case and whether class certification was granted or denied. Plaintiff can
24   provide this information in list form (i.e., by expanding the information shown on its list
25   of cases filed in Federal court) !!I. can elect to produce documents that include this
26   information, such as copies of settlement agreements, orders, judgments, or dismissals.
27   However, it is not necessary for plaintiff to do both as defendant Donisi Jax, Inc. has
28   requested.
                                                    15
                                                                                  17cvl 127-WQH(KSC)
 1           Fourth, to the extent plaintiff owns or has owned any businesses, defendant Donisi
 2     Jax, Inc. is obviously entitled to discover whether any such business has been a party in
 3     TCPA litigation, so plaintiff must respond to all the discovery requests discussed in this
 4     section on behalf of himself and any business he owns or has owned from January 1,
 5 2010 to the present. Fifth, with respect to deposition transcripts in TCPA cases when
 6 plaintiff was the deponent, relevance is obvious on the issues of credibility and whether
 7 plaintiff can adequately represent the interests of the case. The relevance of other
 8     deposition transcripts in TCPA cases is not obvious, and the Court will not compel
 9 plaintiff to produce them. Sixth, the relevance of"court awarded attorney's fees" in
10 TCPA cases is unclear. As a result, the Court will not compel plaintiff to produce
11     "evidence" of attorney's fees in other TCPA cases involving plaintiff or his businesses.
-2--         Fifili, to the extent plaintiff 1s unable to produce any of the above-listed documents
13     or information because of"contractual confidentiality," he must provide defendant with a
14     detailed declaration under penalty of perjury describing, to the extent permitted, what he
15     cannot produce and why. For example, plaintiff should be able to identify cases by case
16 name, case number, and court that were settled with a confidentiality provision
17 prohibiting disclosure of the settlement amount. If necessary, the declaration can be
18     produced subject to the parties' confidentiality Protective Order.
19           Finally, defendant's request for an order compelling plaintiff to provide further
20     responses to Document Request Nos. 11 and 12 is DENIED, and plaintiff is not required
21     to provide any further responses to these requests. Document Request Nos. 11 and 12
22     seek production of "all documents containing any communications" between plaintiff or
23     any of his businesses and any person related to any TCPA lawsuit from 2008 through
24     2018. [Doc. No. 98, at pp. 39-43.] On their face, these requests are overly broad as to
25     time and scope and have the potential to encompass voluminous documents that have no
26     relevance whatsoever to this case. As a result, these requests do not meet the "reasonable
27     particularity" standard in Federal Rule 34(b)(1 )(A). [See Document No. 118, at pp. 24-
28     26.] There is nothing to indicate defendant attempted to explain or narrow the scope of
                                                    16
                                                                                  17cvl 127-WQH(KSC)
 1   these requests. Without a more specific description, it is not possible for plaintiff or the
 2   Court to determine the appropriate scope of the documents that are being requested.
 3   IV.    Telephone Numbers and Call Detail Reports.
 4         Interrogatory Nos. 16 and 17 ask plaintiff to describe "the purpose for [plaintiff
 5   and/or his businesses] having multiple telephone numbers." [Doc. No. 97, at pp. 49-53.]
 6   Defendant argues that the reasons plaintiff has multiple telephone numbers are "relevant
 7   to whether he is a professional or habitual TCPA litigant." [Doc. No. 97, at pp. 50, 52.]
 8   Plaintiff responds that he gave "substantive answers" to questions concerning his use of
 9   multiple telephone numbers during his deposition, so it would be too burdensome to
10   require him to "reiterate his deposition answers again at length wasting his time and
11   attorney hours." [Doc. No. 97, at pp. 51, 53.] Defendant does not contest plaintiffs
y· representation that lie respondecf"at great length" to questions about liis use of multiple
13   telephone numbers during his deposition. [Doc. No. 97, at pp. 50-53.] The Court
14   therefore concludes that these questions have been asked and answered. In addition, it
15   appears the requested information would be cumulative of other evidence of plaintiffs
16   status as a "professional plaintiff." As a result, defendant's request for an order
17   compelling plaintiff to provide further, written responses to Interrogatory Nos. 16 and 17
18   is DENIED.
19         For the ten-year period 2008 through 2018, Interrogatory Nos. 12, 13, 14, and 15
20   request disclosure of: (1) "each" telephone number used by plaintiff and/or any business
21   he owned; and (2) "each" telephone number relevant to any TCPA lawsuit filed by
22   plaintiff and/or any business he owned. [Doc. No. 97, at pp. 40-45.] Defendant agreed to
23   narrow these requests to "phone numbers owned by or assigned to plaintiff [or his
24   businesses] over the past 10 years, including burner or temporary phones." [Doc. No.
25   97, at pp. 41, 44 (emphasis added).] Defendant argues that plaintiff is obligated to
26   respond to these narrower requests "to the best of his memory and after conducting a
27   reasonable search for responsive information." [Doc. No. 97, at pp. 41-42, 45.]
28   However, plaintiff disputes defendant's representations about their agreement. Plaintiff
                                                   17
                                                                                 17cvl127-WQH(KSC)
 1 claims he agreed with defendant "to identify call numbers ... for each phone number
 2   owned by or assigned to him over the past 5 years." [Doc. No. 97, at p. 42 (emphasis
 3   added).] However, in response to these interrogatories, plaintiff only provided the
 4 telephone numbers "relevant to this case" (i.e., the telephone numbers plaintiff listed in
 5 the First Amended Complaint). [Doc. No. 97, at pp. 40-48.]
 6          Document Request Nos. 27, 28, 29, and 30 were narrowed by defendant to seek
 7 production of"phone bills and call detail reports for each phone number owned by or
 8 assigned to plaintiff over the past 5 years, including burner and temporary phones."
 9   [Doc. No. 98, at pp. 71, 75, 77, 79 (emphasis added).] Document Request Nos. 54 and
10   55 seek documents "evidencing" each telephone number relevant to any lawsuit in which
11   plaintiff and any of his businesses was a party from 2008 through 2018. [Doc. No. 98, at
-2-· pp. fJT,TJ91 In aaaition, Document Request No. 33 see!(s production of documents
13   "evidencing any telephone call from [plaintiff] to defendant [Donisi Jax, Inc.] from 2015-
14   2018." [Doc. No. 98, at p. 87-88.] In response to Document Request No. 33, plaintiff
15   agreed to produce telephone bills and call detail reports for the telephone numbers
16   alleged in the First Amended Complaint. [Doc. No. 98, at p. 88.]
17         During meet and confer discussions plaintiffs counsel agreed to ask plaintiff
18   whether he used any burner or temporary telephones. As of the date the parties' Joint
19 Motion was filed, plaintiffs counsel had not responded, so defendant seeks clarification
20   as to whether plaintiff used any temporary or burner telephones during the past five
21   years. [Doc. No. 98, at pp. 138, 140.]
22         Defendant seeks identification of telephone numbers from 2008 to 2018 and
23   production of telephone bills and call detail reports from 2013 to 2018 to further its
24   contention that plaintiff cannot adequately represent the proposed class because he is a
25   "professional plaintiff." [Doc. No. 97, at pp. 5-12, 41, 45, 47, 49; Doc. No. 98, at pp. 5-
26   11, 71-72, et seq.] According to plaintiff, he only agreed to identify telephone numbers
27   and produce telephone bills and call detail reports for the last five years (2013 to 2018).
28   [Doc. No. 97, at p. 42.] Plaintiff argues that defendant's request for identification of
                                                   18
                                                                                 17cvll27-WQH(KSC)
 1 telephone numbers back to 2008 to further its "professional plaintiff' argument is
 2 "nonsensical" and "excessive." [Doc. No. 97, at pp. 43, 45, 47, 49.] Plaintiff does not
 3   contest the relevance of his telephone bills and call detail reports over the past five years
 4   (i.e., 2015 to 2018) and/or during the proposed class period (i.e., 2015 to the present).
 5   [Doc. No. 98, at pp. 73, 76, 78, 80.]
 6         Despite defendant's narrowing of these requests, plaintiff only identified telephone
 7 numbers "relevant to the case" and produced copies of his telephone bills from March
 8 2017 through April 2018 that he was able to obtain online from his telephone company.
 9   [Doc. No. 97, at pp. 40-48; Doc. No. 98, at pp. 71, 75.] Defendant now seeks an order
10   compelling plaintiff to identify telephone numbers from 2008 through 2018 and to
11   produce responsive telephone bills and call detail reports for the full five years as agreed
12 - (i.e., 2013 to 2016 and May 2018 to the present). [Doc. No. 98, at pp. 71, 75 (emphasis
13   added).]
14         Plaintiff represents that he provided the responsive documents he had in his
15   possession or control. [Doc. No. 98, at p. 73.] Plaintiff also states he agreed to provide
16   call detail reports when the parties confidentiality Protective Order is entered. The
17   confidentiality Protective Order was filed in this case on October 25, 2018, so plaintiff
18   should have already produced call detail reports as agreed, but it is unclear whether he
19 has done so based on the information provided in the parties' Joint Motion. [Doc. No.
20   98, at pp. 73-74; 139; 141; Doc. No. 100.]
21         The First Amended Complaint alleges plaintiff received telephone calls from
22   defendants "since early 2015." [Doc. No. 3, at p. 13.] It is further alleged that plaintiff
23   received a high volume of calls from defendants from April 6, 2017 to May 10, 2017 and
24   maintained a log of these calls. [Doc. No. 3, at pp. 9-11.] Based on the allegations in the
25   First Amended Complaint, any telephone numbers owned by or assigned to plaintiff or
26   any business he owned, "including burner or temporary phones" from 2015 to 2018 are
27   directly relevant to the allegations in the First Amended Complaint. For the years 2008
28   through 2018, any telephone numbers owned by or assigned to plaintiff or any business
                                                   19
                                                                                  17cvl 127-WQH(KSC)
 1 he owned that were involved in any TCPA litigation filed by plaintiff or any business he
 2   owned, including temporary or burner telephones, are also directly relevant to the
 3   allegations in the First Amended Complaint. Relevance is unclear as to any other
 4 telephone numbers owned by or assigned to plaintiff or his businesses from 2008 through
 5   2018.
 6           Based on the foregoing, defendant's request for an order compelling plaintiff to
 7   identify telephone numbers in response to Interrogatory Nos. 12, 13, 14, and 15 and
 8 produce telephone bills and call detail reports in response to Document Request Nos. 27,
 9   28, 29, 30, and 33 is GRANTED in part and DENIED in part as follows. Defendant's
10   request is GRANTED as to Interrogatory Nos. 12, 13, 14, and 15 to the extent these
11   requests seek an order compelling plaintiff to identify for the years 2008 through 2018
12   any telephone numbers owned by or assigned to plaintiff or any business he owned that
13   were involved in any TCPA litigation filed by plaintiff or any business he owned,
14   including temporary or burner telephones. To the extent plaintiff must identify telephone
15   numbers in response to these requests, he must also provide the case name, case number,
16   and court name that corresponds to each identified telephone number. Defendant's
17   request is DENIED as to Interrogatory Nos. 12, 13, 14, and 15 to the extent these requests
18   seek identification of any other telephone numbers.
19           Defendant's request is GRANTED as to Document Request Nos. 27, 28, 29, 30,
20   and 33 to the extent these requests seek production of telephone bills and call detail
21   reports for each telephone number owned by or assigned to plaintiff from 2013 to 2018,
22   including burner and temporary telephones. It is not enough for plaintiff to simply
23   produce telephone bills and call detail reports in his possession or that are available to
24   him on his telephone company's online portal. Plaintiff must contact the appropriate
25   telephone company or companies to inquire whether telephone bills and call detail reports
26   back to 2015 have been archived and can be made available to plaintiff at his request. If
27   the telephone company or companies have archived some or all these documents and they
28   can be made available, plaintiff must produce them. If any cannot be produced because
                                                   20
                                                                                  l 7cvl 127-WQH(KSC)
 1 they are not available, plaintiff must provide defendant with a declaration under penalty
 2   of perjury detailing the steps taken to determine the availability of all responsive
 3   telephone bills and call detail reports from 2015 through 2018, what plaintiff learned
 4   from his inquiries, and why any of the responsive documents cannot be produced. The
 5   declaration should also confirm that all responsive documents have been produced to the
 6   best of plaintiffs "knowledge, information and belief formed after a reasonable inquiry."
 7   Fed.R.Civ.P. 26(g)(l). Defendant's request is DENIED to the extent it seeks production
 8   of any other documents in response to Document Request Nos. 27, 28, 29, 30, 33, 54, and
 9   55.
10         Defendant's request for an order compelling plaintiff to produce documents in
11   response to Document Request Nos. 54 and 55 is DENIED. These requests are
rz-- burdensome and overly broad, because they seek production of documents "evidencing"
13   each telephone number relevant to any TCPA lawsuit in which plaintiff and any of his
14   businesses was a party from 2008 through 2018. [Doc. No. 98, at pp. 137, 139.]
15   Particularly given the number of years and the number of TCPA lawsuits plaintiff has
16   filed, documents "evidencing" telephone numbers relevant to TCPA lawsuits could
17 potentially require production of every document filed or produced in every case,
18   regardless of relevance or importance to resolving matters at issue in this case. In other
19   words, Document Request Nos. 54 and 55 do not meet the "reasonable particularity"
20   requirement in Federal Rule 34(b)(a)(A), and, without more, it is not possible for plaintiff
21   or the Court to determine the appropriate scope of these requests. However, since
22   plaintiff must identify any such telephone numbers in response to Interrogatory Nos. 12,
23   13, 14, and 15, along with the corresponding case information, it is likely defendant can
24   obtain access to relevant documents.
25         In sum, defendant's request for an order compelling plaintiff to provide further,
26   written responses to Interrogatory Nos. 16 and 17 is DENIED. Defendant's request for
27   an order compelling plaintiff to provide further responses to Interrogatory Nos. 12, 13,
28   14, and 15 is GRANTED in part and DENIED in part as outlined above. Defendant's
                                                  21
                                                                                 17cvll27-WQH(KSC)
 1 request for an order compelling plaintiff to provide further responses and produce
 2   documents in response to Document Request Nos. 27, 28, 29, 30, and 33, is GRANTED
 3   in part and DENIED in part as outlined above. Defendant's request for an order
 4   compelling plaintiff to produce documents in response to Document Request Nos. 54 and
 5   55 is DENIED.
 6   V.     Internet and Telecommunications Service Providers.
 7          Interrogatory Nos. 22, 23, 24, and 25 seek the identification, account numbers,
 8   and dates of service of telecommunications and internet service providers that delivered
 9   service to plaintiff or any business he owned from 2008 through 2018. [Doc. No. 97, at
10   pp. 66-74.] In response to these interrogatories, plaintiff listed several boilerplate
11   objections, including relevance. He also objected that these interrogatories are overly
12 --broad as to time, because they are not limited to the proposed class period and overly
13   burdensome because it would be costly in time and money to compile this information.
14   However, in response to Interrogatory Nos. 23 and 25, plaintiff did identify the
15   telecommunications service providers for each of the telephone numbers that are at issue
16   in the First Amended Complaint for "the [proposed] class period" (i.e., 2015 to the
17   present [Doc. No. 3, at p. 5]). [Doc. No. 97, at pp. 67, 73.]
18         Document Request Nos. 31 and 32 seek production of all documents plaintiff
19   and/or any of plaintiffs businesses received from any internet service provider,
20   "including without limitation, invoices, from 2008-2018." [Doc. No. 98, at pp. 80, 84.]
21   In response to these requests, plaintiff made boilerplate objections, including relevance,
22   and stated he is withholding documents based on his objections. Plaintiff also objected
23   because the time of these requests is not limited to the proposed class period and because
24   it would be time-consuming and costly to compile the requested documents. [Doc.
25   No. 98, at pp. 80-81, 84-85.]
26         Defendant seeks ten years' worth of identifying information about plaintiffs
27   telecommunications and internet service providers, as well as detailed documents from
28   his internet service providers, to further its contention that plaintiff should not be
                                                    22
                                                                                   17cvll27-WQH(KSC)
 1 permitted to represent the proposed class because he is a "professional plaintiff." [Doc.
 2   No. 97, at pp. 64-65; Doc. No. 98, at pp. 5-11, 81, 86.] Defendant also contends that
 3   identification of plaintiff's internet service providers "is relevant to plaintiff's internet
 4   browsing history to determine whether he actively searched, for example, for health
 5   insurance or entered information into landing pages for health insurance in order to
 6   consent to or invite calls so that he could concoct his TCPA violations." [Doc. No. 97, at
 7   p. 64; Doc. No. 98, at pp. 82-83, 86-87.] In other words, it appears defendant believes
 8   that identification of plaintiff's internet service providers is relevant to the issue of
 9   consent, because it could lead to disclosure of his browsing history. [Doc. No. 97, at p.
10   65; Doc. No. 98, at pp. 82-83, 86-87.]
11          As outlined in the following section of this Order, plaintiff's internet searches or
 2-- browsing history on certain topics are highly relevant to the issue of consent. As a result,
13   plaintiff must respond to certain narrowly tailored discovery requests about his internet
14   searches and/or browsing history. However, there are significant privacy concerns with
15   requiring an individual to broadly produce or disclose "browsing history." See, e.g.,
16   Riley v. California, 573 U.S. 373, 395-396 (2014). Therefore, without more, it is
17   unlikely that the identification of any of plaintiff's internet service providers or disclosure
18   of any documents from these providers, such as invoices, would lead to discovery of
19   plaintiff's "browsing history" and/or his internet searches relevant to the issue of consent.
20   In other words, defendant has not established the relevance or importance of the
21   requested documents and information from plaintiff's internet service providers to
22   resolving matters at issue in this case.
23         Defendant argues that identification of plaintiff's telecommunications service
24   providers "is relevant to learn of, and confirm, the phone numbers which plaintiff used
25   and which formed a basis for any TCPA action." [Doc. No. 97, at pp. 64, 67-68.]
26   However, without more, it is unclear why defendant would need to identify plaintiff's
27   telecommunications service providers back to 2008 to "confirm" the telephone numbers
28   plaintiff may have used to form the basis of other TCP A actions.
                                                    23
                                                                                    17cv1127-WQH(KSC)
 1            As outlined more fully above, plaintiff has been ordered to identify telephone
 2     numbers he or any of his businesses have used from 2008 through 2018 that are relevant
 3     to any TCPA lawsuit and to produce telephone bills and call detail reports from his
 4     telecommunications service providers for each telephone number owned by or assigned
 5 to plaintiff for the years 2015 through 2018. The Court finds that requiring plaintiff to
 6     also identify telecommunications service providers for a ten-year period beginning in
 7     2008 to confirm the telephone number used and to support defendant's "professional
 8 plaintiff' arguments would be cumulative, overly burdensome, and disproportionate to
 9     the needs of the case. In sum, without more, defendant has not provided a viable reason
10 to require plaintiff to compile and produce detailed information about his
11     telecommunications service providers for a ten-year period beginning in 2008.
r2-·         Based on the foregoing, it is this Court's view that plaintiff provided satisfactory
13     responses to Interrogatory Nos. 23 and 25 by identifying the telecommunications service
14     providers for each of the telephone numbers that are at issue in the First Amended
15     Complaint. In response to Interrogatory Nos. 22, 23, 24, and 25, the Court finds that it is
16     unnecessary for plaintiff to identify all his internet and telecommunications service
17     providers for the period 2008 through 2018. With respect to Document Request Nos. 31
18     and 32, it is this Court's view that defendant has not established the relevance or
19     importance of ten years' worth of documents, such as invoices, that plaintiff or his
20     businesses received from any internet service providers. As a result, defendant's request
21     for an order compelling plaintiff to provide any further responses to Interrogatory Nos.
22     22, 23, 24, and 25 and Document Request Nos. 31 and 32 is DENIED.
23     VI.   Affirmative Defense of Consent.
24           Interrogatory No. 18 states as follows: ".State whether you have ever granted
25     consent for calls or text messages from any defendants for any of [the telephone numbers
26     listed in the First Amended Complaint that allegedly received calls in violation of the
27     TCPA]." [Doc. No. 97, at p. 18.] Plaintiff listed several boilerplate objections in response
28     to this request and complained that use of the term "consent" is ambiguous, because "the
                                                    24
                                                                                  17cvl 127-WQH(KSC)
 1 sole TCPA affirmative defense" is "prior express written consent." [Doc. No. 97, at p. 56.]
 2 However, plaintiff did provide the following substantive response: "Plaintiff can answer
 3   that he, to the best of his knowledge and recollection, has never granted prior express
 4 written consent to any defendants in this case to autodial or transmit prerecorded messages
 5 to [any of the telephone numbers referenced above]." [Doc. No. 97, at p. 54.]
 6          Defendant argues that plaintiffs response is evasive. [Doc. No. 97, at p. 54.] In
 7   defendant's view, plaintiff should also have addressed whether he impliedly or orally
 8 consented to receive the calls at issue in the First Amended Complaint. [Doc. No. 97, at
 9 pp. 54-55.]
10          Interrogatory No. 18 is worded as a request for admission. A request for admission
11   asks a party to admit "the truth of any matters within the scope of Rule 26(b )(1) relating
 T- to: (A) facts, the application of law to fact, or opinions about either .... " Fed.R.Civ.P.
13   36(a)(a)(A). Pursuant to Federal Rule of Civil Procedure 36(a)(4), a party responding to a
14   request for admission must "specifically deny it or state in detail why the answering party
15   cannot truthfully admit or deny it. A denial must fairly respond to the substance of the
16 matter, and when good faith requires that a party qualify an answer or deny only a part of
17   a matter, the answer must specify the part admitted and qualify or deny the rest. ..."
18   Fed.R.Civ.P. 36(a)(4).
19         Here, defendant essentially denied the request with some qualifications based on his
20   view of the applicable law. In doing so, it is this Court's view that plaintiff "fairly
21   respond[ed] to the substance of the matter." Fed.R.Civ.P. 36(a)(4). Plaintiff was asked a
22   general question (i.e., whether he "ever granted consent for calls or text messages from any
23   defendants") and responded accordingly. He was not asked about specific actions or
24   inactions or specific statements that could potentially constitute consent to receive calls or
25   text messages. If defendant wanted a more specific answer, it should have asked a more
26   specific question. The Court will not "rewrite a party's discovery request to obtain the
27   optimum result for that party. That is counsel's job." [Doc. No. 102, at p. 8, and cases
28
                                                   25
                                                                                 17cvl 127-WQH(KSC)
 1 cited therein.] Therefore, defendant's request for an order requiring plaintiff to provide a
 2 further response to Interrogatory No. 18 is DENlED.
 3         Interrogatory No. 19 expects plaintiff to state whether he ever granted consent to
 4 calls or text message from defendants "for any numbers not referenced" in the First
 5 Amended Complaint. [Doc. No. 97, at 56.] Interrogatory No. 20 requests that plaintiff
 6   identify "each date" he "consented to receive phone calls or text messages from any of the
 7 defendants." [Doc. No. 97, at p. 58.] Interrogatory No. 21 requests that plaintiff identify
 8 "each date" he revoked consent to receive phone calls or text messages from defendants.
 9   [Doc. No. 97, at p. 60.] Again, plaintiff responded to these interrogatories with several
10   boilerplate objections. He also objected that the use of the term "consent" is ambiguous,
11   because "the sole TCPA affirmative defense" is "prior express written consent." [Doc. No.
-T- 97, at pp. 56, 59-;QT.] Plaintiff then denied that he ever "granted prior express written
13   consent to any defendants ..." to call or text any of the telephone numbers listed in the
14 First Amended Complaint. [Doc. No. 97, at pp. 56, 59, 62.]
15         Defendant is not satisfied with plaintiffs responses to these interrogatories, because
16 he did not provide any dates of consent or revocation and did not address whether he
17   impliedly or orally consented to receiving calls or text messages from any of the defendants
18   as to the telephone numbers listed in the First Amended Complaint or any other telephone
19 numbers. [Doc. No. 97, at pp. 57-58, 59-60, 62.] In this Court's view, defendant's use of
20   the term "consent" in these interrogatories is ambiguous, and plaintiff provided adequate
21   responses to Interrogatory Nos. 19, 20, and 21, as worded. As with Interrogatory No. 18,
22   Interrogatory Nos. 19, 20, and 21 ask general questions using the undefined word
23   "consent." [Doc. No. 97, at pp. 56, 58, 60.] Plaintiff responded by repeating that "to the
24   best of his knowledge and recollection, [he] has never granted prior express written consent
25   to any defendants in this case to autodial or transmit prerecorded messages to [any of the
26   telephone numbers referenced in the First Amended Complaint]." [Doc. No. 97, at pp. 59,
27   62.] He was not asked about dates of specific actions or inactions or specific statements
28   that could potentially constitute consent or revocation of consent to receive calls or text
                                                  26
                                                                                17cvl 127-WQH(KSC)
 1 messages from defendants. Assuming he did not give his consent based on his view of the
 2   applicable law, there could not have been a revocation. If defendant wanted more specific
 3   answers, it should have asked more specific questions. The Court will not "rewrite a
 4   party's discovery request to obtain the optimum result for that party. That is counsel's
 5 job." [Doc. No. 102, at p. 8, and cases cited therein.] Accordingly, defendant's request for
 6   an order requiring plaintiff to provide further responses to Interrogatory Nos. 19, 20, and
 7   21 is DENIED.
 8         Document Request No. 47 seeks: "All documents relating to [plaintiffs] consent
 9   to receive telephone calls from defendant, including without limitation, any alleged
10   revocation of consent to receive telephone calls from defendant." [Doc. No. 98, at p. 119.]
11   Plaintiff responded to this request with several boilerplate objections, including relevance,
y- vagueness, and amb1gmty. He specifically objects to defendant's use of the word "consent"
13   as vague and ambiguous, because it is his position that "prior express written consent" is
14   the "sole TCPA affirmative defense," so defendant is seeking documents that are "far afield
15   from the actual defense." [Doc. No. 98, at pp. 119, 123.] Based on his objections, plaintiff
16   is withholding responsive documents. [Doc. No. 98, at pp. 119-120.]
17         The briefing in the Joint Motion indicates that the parties' dispute is, at least in part,
18   based on the definition of the word "consent." Defendant's position seems to be that the
19   definition of "consent" for TCPA purposes can be inferred from an individual's actions or
20   inactions and can be express, implied, oral, or written. [Doc. No. 98, at p. 121.] Thus,
21   defendant's position is that plaintiff should be required to produce responsive documents
22   indicating "whether he orally or impliedly consented to or revoked consent to receive the
23   calls at issue." [Doc. No. 98, at p. 121.] As an example, defendant suggests that plaintiff
24   could have consented to or invited the calls alleged in the First Amended Complaint ifhe
25   actively searched for health insurance on the internet and entered information on landing
26   pages for health insurance products and services. [Doc. No. 98, at p. 82.]
27         Plaintiffs position is that there is no "generalized 'consent' defense" under the
28   TCPA. Rather, the only "consent" defense available to defendant under the TCPA is "prior
                                                   27
                                                                                   17cv1127-WQH(KSC)
 1   express written consent." [Doc. No. 98, at pp. 83, 123.] Therefore, plaintiffs view is that
 2   it would not be relevant if he consented in any other manner. In other words, plaintiff
 3   contends that the requested documents would be irrelevant even if he did "invite" or
 4   impliedly "consent" to receiving any insurance calls, because he did not give "prior express
 5   written consent." [Doc. No. 98, at p. 84.] In support of this argument, plaintiff cites 47
 6   C.F.R. § 64.1200(±)(8), which defines the term "prior express written consent" as follows:
 7   "Prior express written consent" means "an agreement, in writing, bearing the signature of
 8   the person called that clearly authorizes the seller to deliver or cause to be delivered to the
 9   person called advertisements or telemarketing messages using an automatic dialing system
10   or an artificial or prerecorded voice, and the telephone number to which the signatory
11   authorizes such advertisements or telemarketing messages to be delivered." 47 C.F.R.
-i---§021"T2UU(f}{8). In addition, "signature" can include "an electronic or digital form of
13   signature ...." 47 C.F.R. § 64.1200(f)(8)(i).
14         When the cited regulation is viewed in its entirety and in context, however, the
15   reasons for defendant's broader view of consent become apparent. "Prior express written
16   consent" is only required by the regulations when an automatic telephone dialing system
17   or an artificial or prerecorded voice are used to make calls that qualify as
18   "advertisements" or "telemarketing." 47 C.F.R. 47.64.1200(a)(2) & (±)(8). If telephone
19   calls made using an automatic telephone dialing system or an artificial or prerecorded
20   voice do not constitute "advertisement" or "telemarketing," a lower standard of"prior
21 · express consent" applies. 47 C.F.R. 64.1200(a)(l)(iii) & (2). In other words, "[t]he type
22   of consent required depends on the content of the message." An Phan v. Agoda Company
23   Pte. Ltd., 351F.Supp.3d1257, 1261 (N.D. Cal. 2018). For example, calls made to
24   "facilitate, complete, or confirm a commercial transaction that the recipient has
25   previously agreed to enter into with the sender are not advertisements." Id. at 1263.
26         In Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (91h Cir. 2017), the
27   Ninth Circuit indicated that consumers give "prior express consent" to be contacted on
28   their cellular telephones when they "knowingly release their phone numbers." Id. at
                                                   28
                                                                                    17cvl 127-WQH(KSC)
 1   1044. When consumers knowingly release their cellular telephone numbers they have, in
 2   effect, "given their invitation or permission to be called at the number." Id. However,
 3   simply providing a telephone number does not mean that a consumer can be contacted at
 4   that number "for any purpose whatsoever." Id. at 1045. "Instead, the consent must be
 5   considered to relate to the type of transaction that evoked it." Id. "[A]n effective consent
 6   is one that relates to the same subject matter as is covered by the challenged calls or text
 7   messages." Id. at 1044-1045.
 8         In An Phan v. Agoda, 351F.Supp.3d1257, for example, the plaintiff booked four
 9   hotel reservations on the defendant's website. During the booking process, the plaintiff
10   provided personal information, including his cellular telephone number, and agreed to the
11   defendant's Privacy Policy and Terms of Use. The Terms of Use stated that the customer
12 - agreed to receive "transactional" confirmation messages that are not "marketing
13   messages." Id. at 1259. The customer cannot opt out of receiving these text messages.
14   Id. at 1260. The plaintiff also opted in to receiving defendant's marketing messages. Id.
15   After the booking process was complete and the hotel had confirmed the plaintiffs
16   reservations, a messaging service retained by defendant sent plaintiff text messages to
17   confirm the bookings. Id. The text messages confirmed the booking numbers and
18   advised the plaintiff he could manage his booking with the defendant's "free app." Id. at
19   1258-1259. The "free app" provided customers.with information to assist them with
20   travel reservations and allowed them to manage existing bookings and create new
21   bookings. Id. at 1259. Plaintiff filed suit claiming the text messages violated the TCPA.
22   The defendant filed a summary judgment motion arguing there was no TCPA violation,
23   because plaintiff gave prior express consent to receiving the text messages and because
24   the text messages did not constitute advertising or telemarketing. Id. at 1261. The
25   District Court granted summary judgment to the defendant, finding that the text messages
26   did not qualify as advertising or telemarketing, because they were sent as part of an
27   ongoing business transaction. Id. at 1265. The text messages only confirmed the
28   booking and encouraged the plaintiff to "manage" his reservations using the app. Id.
                                                  29
                                                                                 17cvl 127-WQH(KSC)
 1 The app was mentioned in the text messages "to facilitate, complete, or confirm a
 2   commercial transaction;" and the plaintiff expressly consented to receiving the text
 3   messages when he voluntarily provided his telephone number and agreed to the
 4   defendant's Terms of use and Privacy Policy. Id. at 1266.
 5          Similarly, calls made for informational purposes do not qualify as "marketing"
 6   and/or "telemarketing." In Smith v. Blue Shield of Ca., 228 F.Supp. 3d 1056 (C.D. Cal.
 7   2017), for example, the plaintiff completed an application for health insurance through
 8 Blue Shield. As part of the application process, plaintiff provided her telephone number.
 9   Id. at 1057. Plaintiffs coverage was set to renew automatically, but insurers can modify
10   plans in various ways before the renewal goes into effect. Id. at 1057-1058. Insurers are
11   required to provide written notice of the renewal, and before the renewal takes effect, the
12   individual can opt to select different coverage or a different insurer. Id. at 1058. To provide
13   the required notice, Blue Shield first sent form letters and packets of information to its
14   insureds, but a number of these were returned as undeliverable. As a result, Blue Shield
15   decided to call its existing insureds, including the plaintiff, using a pre-recorded message
16   to alert them that the information had been mailed to them. Id. The pre-recorded message
17   also advised insureds that the packets included information about changes to their
18   coverage, indicated where they could find more information online, and told them where
19   to call if they did not receive their packets. Id. at 1059. The parties agreed that plaintiff
20   "provided [prior] express consent" to the call, because she included her cellular telephone
21   number on the insurance application. Id. at 1065. The plaintiff argued that the calls were
22   telemarketing in that they encouraged the purchase of a good, product, or service, and the
23   clear intent of the calls was to retain customers and receive premiums. It was therefore the
24   plaintiffs view that Blue Shield was required to have her "prior express written consent"
25   to make the calls. Id. at 1065. Applying a "common sense" approach, the District Court
26   disagreed with the plaintiff and granted Blue Shield's summary judgment motion,
27   concluding that the calls were for informational purposes and were "devoid of marketing
28   content," so "prior express written consent" was not required. Id. at 1065-1068.
                                                   30
                                                                                  17cvl 127-WQH(KSC)
 1          "[C]onsumers may revoke consent though any reasonable means, either orally or in
 2   writing." Reardon v. Uber Technologies, Inc., 115F.Supp.3d1090, 1102 (N.D. Cal. 2015).
 3 However, "[r]evocation of consent must be clearly made and express a desire not to be
 4   called or texted." Van Patten v. Vertical Fitness Group, LLC, 847 F.3d 1037 (9th Cir.
 5 2017).
 6          When viewed in the context of 47 C.F.R. § 64.1200 and relevant case law, the Court
 7   agrees with defendant that discovery on the issue of "consent" should not be limited to
 8 whether plaintiff gave "prior express written consent" to receiving the calls at issue in the
 9 First Amended Complaint. At this point in the proceeding, there has been no determination
10   as to whether the calls alleged in the First Amended Complaint constitute advertising or
11   telemarketing, so both "consent" theories are relevant, and defendant is entitled to pursue
12   its theory of the case where relevance is established under the standards set forth in Federal
13   Rule 26(b)(l).
14          Although the Court agrees with plaintiff that Document Request No. 4 7 is
15   ambiguous as worded, because it does not describe the requested documents with the
16   "reasonable particularly" required by Federal Rule 33(b)(l)(A), defendant did provide an
17   example in the Joint Motion that clarifies what documents are being requested. In this
18   regard, defendant suggests that plaintiff could have consented to or invited the calls alleged
19   in the First Amended Complaint ifhe actively searched for health insurance on the internet
20   and entered information on landing pages for health insurance products and services. [Doc.
21   No. 98, at p. 82.]
22         In a prior Order filed on December 21, 2018, in connection with plaintiffs discovery
23   dispute with another defendant, HII, the Court addressed similar discovery requests. [Doc.
24   No. 118, at pp. 14-17.] In this prior Order, plaintiff was directed to provide a full and
25   complete response to an interrogatory seeking identification of any insurance websites he
26   used to search for insurance and any insurance websites he provided with a telephone
27   number. In addition, plaintiff was directed to produce several different types of related
28   documents, such as e-mails he received from any third party after entering his telephone
                                                   31
                                                                                 17cvl 127-WQH(KSC)
 1 number and/or e-mail address on an insurance-related website. [Doc. No. 118, at pp. 14-
 2   17,35.]
 3         Since the Court's December 21, 2018 Order addresses similar discovery requests
 4   served on plaintiff by defendant HII that were more specific in seeking documents relevant
 5   to the issue of "consent," the Court finds that defendant Donisi Jax, Inc. is entitled to
 6   production of the same documents. In short, defendant's request for an order compelling
 7   plaintiff to produce documents in response to Document Request No. 47 is GRANTED to
 8   the extent defendant seeks disclosure of the same information and production of the same
 9   documents plaintiff was directed to provide to defendant HII in the Court's Order of
10   December 21, 2018 in response to HII's Interrogatory No. 8, as re-written, HII's Document
11   Request Nos. 20 and 22, as narrowed, and HII's Document Request Nos. 24 and 26. 4 [Doc.
r2-- No. 118, at pp. 14-17, 35.] In addition, defendant's request for an order compelling
13   plaintiff to produce documents in response to Document Request No. 47 is also
14   GRANTED to the extent it seeks production of any documents indicating plaintiff
15   contacted any of the defendants orally or in writing to express a desire not to be called or
16   texted. Defendant's request for an order compelling production of any other documents in
17   response to Document Request No. 47 is DENIED.
18         Document Request No. 43 seeks: "All documents relating to any products [plaintiff]
19   has signed up for and/or purchased that are part of any lawsuit in which [plaintiff] was a
20   party from 2008-2018." [Doc. No. 98, at p. 109.] Document Request Nos. 45 and 46
21   seek documents "evidencing" plaintiffs "internet browsing history" related to "health
22   insurance plans" from 2008 through 2018 and any products or services that are or were part
23
24
25   4
            The Court's December 31, 2018 Order inadvertently did not include a directive for
     plaintiff to respond to HII's Document Request No. 26. [Doc. No. 118, at pp. 15-17.] To
26   the extent plaintiff has not already done so, he is hereby ordered to produce any
27   documents to defendants HII and Donisi Jax, Inc. that are responsive to HII's Document
     Request No. 26 but have not already been produced in response to other document
28   requests.
                                                  32
                                                                                l 7cvl 127-WQH(KSC)
 1 of any lawsuit in which plaintiff was a party from 2008 through 2018. [Doc. No. 98, at pp.
 2   112-119.] In response to these requests, plaintiff made only boilerplate objections and
 3   represented that he is withholding responsive documents based on his objections. [Doc.
 4   No. 98, at pp. 110, 114-115.]
 5          Defendant argues that the requested documents are relevant to the issues of consent
 6   and plaintiffs status as a "professional plaintiff." [Doc. No. 98, at p. 111.] In support of
 7 these arguments, defendant cites testimony from plaintiffs deposition indicating he has
 8   filed TCPA lawsuits involving products other than health insurance. [Doc. No. 98, at
 9 pp. 111, 115-116, 118-119.] According to defendant, documents responsive to these
10   requests could show plaintiff consented to or "concoct[ed]" his TCPA claims by actively
11   searching for health insurance and/or other products on the internet and then entering
-2-- personal information onto landing pages. [Doc. No. 98, at p. 113.] Once again, plaintiff
13   argues in the Joint Motion that these requests seek documents that are irrelevant, because
14 the only "consent" defense available to defendant under the TCP A is "prior express written
15   consent," so it would not be relevant ifhe consented in any other manner. [Doc. No. 98,
16   at pp. 83-84, 116, 119.] However, for the reasons outlined above, the Court has rejected
17   plaintiffs argument that discovery in this case should be limited to whether he gave "prior
18   express written consent" to the telephone calls at issue in the First Amended Complaint.
19         Essentially, Document Requests Nos. 43, 45, and 46 seek to discover the same types
20   of documents relevant to the issue of consent that were requested in response to Document
21   Request No. 47, but these requests are specifically calculated to discover documents that
22   pertain to plaintiffs involvement in other TCPA cases. In other words, these requests
23   appear to seek prior acts evidence, which may be relevant to show "motive, opportunity,
24   intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident."
25   Fed.R.Evid. 404(b )(2).    [See also Doc. No. 118, at pp. 28-31 (indicating that some
26   disclosure of other claims and lawsuits would be ordered because "evidence of a party's
27   prior acts in the course of other litigation may be admissible if relevant to disputed issues
28   such as motive, state of mind, and credibility").] In this regard, defendant is entitled to
                                                  33
                                                                                 17cvll27-WQH(KSC)
 1 discover information about any products or services plaintiff or any of his businesses
 2   signed up for and/or purchased that are relevant to any TCPA lawsuit in which plaintiff or
 3   any of his businesses is a party.
 4          There is also case law indicating the type of evidence defendant seeks in response to
 5   Document Request Nos. 43, 45, and 46 could be relevant to the typicality requirement in
 6   Federal Rule 23(a) if it could be used to establish that plaintiff would be subject to a
 7   "consent" defense that would only apply to him or a small subset of potential class
 8 members. In CE Design Limited v. King Architectural Metals, 637 F.3d 721 (7th Cir.
 9   2011 ), for example, the Seventh Circuit vacated a class certification order in a TCPA case
10   about "unsolicited" fax advertisements and remanded the case for further proceedings. Id.
11   at 723, 728. The defendant was a manufacturer of metal building components who faxed
r2-- about 500,000 advertisements as part of a marketing campaign. Id. at 724. The plaintiff,
13   a small civil engineering firm that had also filed about 150 class actions under the TCPA
14   as part of its business plan, received two fax advertisements from the defendant. Id. at 723.
15   The defendant argued that the plaintiffs claims were not typical of the class, because the
16   plaintiff would be subject to a "consent" defense that would either be peculiar to the
17   plaintiff or to only a small subset of the plaintiff class. There was evidence indicating the
18   plaintiff advertised its fax number on its website and authorized the publication of its fax
19   number in a directory known as the Blue Book of Building and Construction. To be listed
20   in the directory, the plaintiff signed a subscriber form agreeing to allow contact via fax by
21   other subscribers of the directory. Id. at 725. Therefore, the Seventh Circuit concluded
22   there was a substantial question as to whether the representative plaintiff had expressly
23   consented to the fax communications in question. As a result, the Seventh Circuit ruled
24   there was an error in treating the issue of "express consent" as "immaterial" to the
25   determination of whether the representative plaintiffs claims were typical under Federal
26   Rule 23(a) and whether the representative plaintiff could adequately represent the interests
27   of the class. Id. at 727.
28
                                                  34
                                                                                 l 7cvl 127-WQH(KSC)
 1          On the other hand, the Court finds that Document Request Nos. 43, 45, and 46 are
 2   burdensome and overly broad in that they seek production of documents "relating to any
 3 products or services" that are or were part of "any" TCPA lawsuit in which plaintiff was a
 4   party for ten years from 2008 through 2018, and we now know that plaintiff filed over one
 5 hundred lawsuits or small claims during this time. [Doc. No. 98, at pp. 109, 114, 116-117
 6   (emphasis added).] Given the number of years involved and the potential number of TCPA
 7   cases involving products or services, these document requests, as worded, are overly broad
 8   as they could be read to require production of all documents filed or produced in any of
 9 plaintiff's TCPA cases involving products or services, regardless of the relevance or
10   importance of the documents. As a result, the Court finds that these requests should be
11   more narrowly tailored to discover relevant information. In this regard, the Court finds
12   that plaintiff must identify any products or services that are or were relevant to any TCPA
13   lawsuit in which plaintiff and/or his businesses was or is a party for the years 2008 through
14   2018. Plaintiff must identify any such products or services along with the related lawsuits
15   by case number, case name, and the court where the case was filed. In sum, defendant's
16   request for an order compelling plaintiff to produce documents in response to Document
17 Request Nos. 43, 45, and 46 is GRANTED, as narrowed.
18         Document Request No. 44 seeks production of documents "evidencing [plaintiff's]
19   internet browsing history from 2008-2018 relating to health insurance plans." [Doc. No.
20   98, at p. 112.] Plaintiff responded to this request with several boilerplate objections,
21   including relevance, vagueness, ambiguity, and privacy. He also indicated he is unable to
22   answer the request and is withholding documents based on his objections. [Doc. No. 98,
23   atpp.112-113.]
24         As mentioned above, there are significant privacy concerns with requiring an
25   individual to broadly produce or disclose "browsing history." See, e.g., Riley v. California,
26   573 U.S. at 395-396. Without more, it would be unreasonable to expect plaintiff to have
27   and to produce documents "evidencing" his browsing history on a narrow topic for a ten-
28   year period. However, for the reasons outlined above, plaintiff's "browsing history" about
                                                  35
                                                                                 17cvll27-WQH(KSC)
 1 health insurance is highly relevant to the issue of consent for the proposed class period of
 2   2015 to the present. Therefore, defendant's request for an order compelling plaintiff to
 3 produce documents in response to Document No. 44 "evidencing" his internet browsing
 4 history from 2015 to the present relating to health insurance or health insurance plans is
 5   GRANTED.
 6          For the years prior to 2015 (i.e., 2008 through 2015), plaintiffs "browsing history"
 7   on the topic of "health insurance" or "health insurance plans" would only be relevant to
 8 the issue of consent in this case, if health insurance plans were relevant to any other TCPA
 9   lawsuit in which plaintiff or any of his businesses was a party during these years. In other
10   words, to the extent health insurance or health insurance plans were relevant to any other
11   TCPA lawsuit in which plaintiff or any of his businesses was involved from 2008 to 2015,
12 the Court finds defendant is entitled to production of any documents "evidencing"
13   plaintiffs internet browsing history for these years. In sum, defendant's request for an
14   order compelling plaintiff to produce documents responsive to Document Request No. 44
15   is GRANTED, as narrowed. Defendant's request for an order compelling plaintiff to
16   produce any other documents in response to Document Request No. 44 is DENIED for
17   failure to establish relevance or importance.
18          In sum, defendant's request for an order compelling plaintiff to provide further
19 responses to Interrogatory Nos. 18, 19, 20, and 21 is DENIED. Defendant's request for an
20   order compelling plaintiff to provide further responses and produce document in response
21   to Document Request Nos. 43, 44, 45, 46, and 47 is GRANTED in part and DENIED in
22 part as outlined and as narrowed above.
23   VII.   Corporate Documents.
24          Document Request No. 13 seeks articles of incorporation, bylaws, and minutes for
25   any business owned by plaintiff from 2008 through 2018. [Doc. No. 98, at p. 43.]
26   Plaintiff responded to this request with boilerplate objections and stated he is withholding
27   responsive documents based on his objections. [Doc. No. 98, at pp. 43-44.] Defendant
28   argues that the requested documents are relevant, because defendants have information
                                                     36
                                                                                17cvl127-WQH(KSC)
 1 indicating one of the telephone numbers that plaintiff identified in the First Amended
 2   Complaint was submitted to the Real Yellow Pages for a business named "Market[ing]
 3   Support Solutions." [Doc. No. 98, at p. 45.] However, as worded, the Court finds that
 4 Document Request No. 13 is overly broad. Corporate documents for businesses that have
 5 no connection to any TCPA litigation are not relevant. Nor is it necessary for plaintiff to
 6 produce all bylaws and minutes for ten years as to any business he owns that is connected
 7 to any TCP A litigation.
 8         In a prior Order filed in this action on December 21, 2018 [Doc. No. 118], the
 9   Court addressed a dispute over similar discovery requests served on plaintiff by
10   defendant HII. In connection with HII's discovery requests, defendant HII submitted
11   evidence indicating that plaintiff was the owner of a business known as Marketing
12 - Support Systems, and that one of the cellular telephone numbers at issue in the First
13   Amended Complaint was registered to this business. [Doc. No. 118, at pp. 18-19.]
14 Based on HII's argument and the supporting evidence submitted by defendant HII, the
15   Court ordered plaintiff to produce certain corporate documents and records for the
16   business known as Marketing Support Systems. [Doc. No. 118, at pp. 27-28, 35-36.]
17 Based on the discussion in the December 21, 2018 Order and the evidence previously
18   submitted by HII, the Court finds that defendant Donisi Jax, Inc. is entitled to production
19   of the same documents.
20         In sum, defendant's request for an order compelling plaintiff to produce documents
21   in response to Document Request No. 13 is GRANTED in part and DENIED in part.
22   Defendant's request is GRANTED to the extent it seeks production of the same corporate
23   documents previously produced by plaintiff to defendant HII in response to the Court's
24   December 21, 2018 Order. [Doc. No. 118, at pp. 27-28, 35-36.] In short, plaintiff must
25   produce "any official corporate documents, such as ownership or stock certificates,
26   articles of incorporation, bylaws, or meeting minutes that reveal: (1) the identities of any
27   owners or officers of the business Marketing Support Systems during the period April 6,
28   2017 through June 5, 2017; and (2) the type of business Marketing Support Systems
                                                  37
                                                                                17cvl 127-WQH(KSC)
 1 engaged in during the period April 6, 2017 through June 5, 2017." [Doc. No. 118, at p.
 2   27.] The responsive documents would not necessarily be dated April 6, 2017 through
 3   June 5, 2017 but must reveal the identities of any owners or officers of Marketing
 4   Support Systems for this time.
 5         In response to Document Request No. 13, plaintiff must also produce the same
 6   corporate documents for any business he owned that was named as a party in any TCPA
 7   litigation from 2008 through 2018. In addition, plaintiff must produce the same corporate
 8   documents for any business he owned if any telephone number assigned to, owned by, or
 9   used by the business is relevant to any TCPA litigation from 2008 through 2018,
10   regardless of whether the business is named as a party in that litigation. In short, for the
11   above-described businesses, plaintiff must produce any official corporate documents,
12 - such as ownership or stock certificates, articles of incorporation, bylaws, or meeting
13   minutes that reveal: (1) the identities of any owners or officers of the business from 2008
14   through 2018; and (2) the type of business engaged in from 2008 through 2018. The
15   responsive documents would not necessarily be dated during the years 2008 through 2018
16   but must reveal the identities of any owners or officers and the type of business engaged
17   in for this time. To the extent defendant seeks an order compelling plaintiff to produce
18   any other documents in response to Document Request No. 13, defendant's request is
19   DENIED for failure to establish relevance and importance and because the request is
20   overly broad.
21   VIIL Documents Re Plaintifrs Telephone Logs.
22         As Exhibit 1 to the First Amended Complaint, plaintiff attached a two-page list of
23   telephone calls that allegedly violated the TCPA. [Doc. No. 3-1, at pp. 1-2.] Document
24   Request No. 34 seeks production of any drafts of Exhibit 1. [Doc. No. 98, at p. 89.]
25   Plaintiff responded to Document Request Nos. 34 with boilerplate objections. However,
26   he represented there are no other "drafts" of Exhibit 1. [Doc. No. 98, at p. 89.]
27         In the Joint Motion, defendant explained that during the parties' meet and confer
28   discussions plaintiff agreed to produce a copy of Exhibit 1 with "metadata." [Doc. No.
                                                   38
                                                                                 17cv1127-WQH(KSC)
 1 98, at p. 90.] Plaintiff represents that his understanding of the agreement is that
 2   defendant would narrow the scope of Document Request No. 34 so that plaintiffs
 3   response would be complete ifhe produces Exhibit 1 with "metadata." [Doc. No. 98, at
 4   p. 90.] Although plaintiff agreed to produce Exhibit 1 with "metadata," it appears he has
 5   not done so because he is waiting for defendant to send him a narrow, amended request.
 6   [Doc. No. 98, at p. 90.] In this Court's view, it is unnecessary for defendant to send
 7 plaintiff an amended request. Plaintiff can simply amend his response to Document
 8 Request No. 34 to indicate to the best of his knowledge and based on a reasonable search
 9 that Exhibit 1 with "metadata" is the only responsive document to this request and that he
10   will produce this document. Under the circumstances, defendant's request for an order
11   compelling plaintiff to produce Exhibit 1 with "metadata" is GRANTED.
12          Document Request No. 35 seeks production of all documents "relating to"
13   Exhibit 1. [Doc. No. 98, at p. 91.] In response to this request plaintiff made boilerplate
14   objections but indicated that in response to this request he would produce his telephone
15   bills, call detail reports, the latest compilation of his "call notes for each individual call,"
16   and "audio recordings and other HII sales related documents" since these documents
17   "speak directly to the calls at issue in the case." [Doc. No. 98, at p. 92.]
18          In the Joint Motion, plaintiff explained that it is difficult to determine the scope of
19   Document Request No. 35, because the term "relating to" makes it so overly broad that it
20   could "literally" refer to "every document in the case" as all documents in the case would
21   in some way "relate to" the calls listed on Exhibit 1. [Doc. No. 98, at pp. 93-94.]
22   Plaintiff believes the parties agreed that production of Exhibit 1 with "metadata" would
23   "satisfy" Document Request Nos. 34 and 35. [Doc. No. 98, at p. 93.] By contrast,
24   defendant states in the Joint Motion that counsel represented plaintiff does not have any
25   documents responsive to this request. As a result, defendant argues that the Court should
26   order plaintiff to supplement or amend his response to state that no such documents exist.
27   [Doc. No. 98, at pp. 92-93.]
28
                                                    39
                                                                                    17cvll27-WQH(KSC)
 1          Given the broad wording of the request, the Court agrees with plaintiff that it is
 2   difficult to determine the appropriate scope of Document Request No. 35. In this Court's
 3   view, plaintiff provided defendant with an adequate response when he listed the
 4   documents he believes are directly related to Exhibit 1 and agreed to produce them, along
 5 with a copy of Exhibit 1 that includes metadata. The only problem is that it is unclear
 6 whether plaintiff has produced all documents as agreed. Under the circumstances,
 7 plaintiff must also amend his response to indicate to the best of his knowledge and based
 8   on a reasonable search that all documents directly related to Exhibit 1 have been
 9 produced. Therefore, defendant's request for an order compelling plaintiff to provide a
10   further response to Document Request No. 35 is GRANTED.
11          Document Request No. 36 requests that plaintiff produce all documents "relating
12 to" his efforts to log telephone calls, faxes, or text messages that plaintiff may use in
13   future lawsuits against any party. [Doc. No. 98, at p. 94 (emphasis added).] Document
14 Request Nos. 37 and 38 seek production of"[a]ll documents created or used by [plaintiff
15   and any business he owns] to log telephone calls, faxes, or text messages that are the
16   subject of anv lawsuit in which [plaintiff! claimed a violation of the TCPA from 2008-
17   2018." [Doc. Nos. 98, at pp. 96, 98 (emphasis added).]
18          In response to Document Request Nos. 36, 37, and 38, plaintiff declined to produce
19   "any logging" documents for telephone calls, texts, or faxes "subject to TCPA litigation
20   outside of this case." [Doc. No. 98, at pp. 95-100.] Plaintiff also indicated in his
21   responses that he is withholding documents from production based on his objections.
22          Defendant argues in the Joint Motion that logging of calls, texts, or faxes by
23   plaintiff that fall "outside of this case" are relevant to whether plaintiff "is a professional
24   or habitual TCPA litigant;" whether plaintiffs claims are typical of a putative class; and
25   whether plaintiff can adequately represent the interests of the putative class" given his
26   involvement in numerous other TCPA lawsuits. [Doc. No. 98, at pp. 95-100.]
27         As noted above, plaintiff readily admitted he is a "professional plaintiff' when he
28   testified to filing more than 100 cases alleging TCPA violations. Because of plaintiffs
                                                    40
                                                                                   17cvl 127-WQH(KSC)
 1   involvement in other TCPA litigation, the Court has ordered him to produce numerous
 2   documents and information that relate to these cases from January 1, 2010 through the
 3   present. Without more, the Court has no reason to believe disclosure of documents
 4   showing plaintiff logged telephone calls, texts messages, or faxes for use in other TCPA
 5   litigation would be important to resolving class certification or other issues in this case.
 6   In addition, requiring plaintiff to produce any such documents solely to support
 7   defendant's "professional plaintiff' arguments would be cumulative, overly burdensome,
 8   and disproportionate to the needs of the case. Therefore, defendant's request for an
 9   order compelling plaintiff to produce documents in response to Document Request Nos.
10   36, 37, and 38 is DENIED.
11         In sum, defendant's request for an order compelling plaintiff to produce "Exhibit 1
 T- with metadata" and other documents as agreed in response to Document Request Nos. 34
13   and 35 is GRANTED. However, defendant's request for an order compelling plaintiff to
14   produce documents in response to Document Request Nos. 36, 37, and 38 is DENIED.
15   IX     "Feigned Interest" Documents.
16         In paragraph 42 of the First Amended Complaint, plaintiff alleges that during at
17   least one of the calls he received from "Helping Hand" he "feigned interest to determine
18   the true identity of the caller and relationship of the defendants and faked buying a
19   policy...." [Doc. No. 3, at pp. 10-11.] Document Request No. 39 seeks "[a]ll
20   documents relating to" these allegations in paragraph 42 of the First Amended
21   Complaint. [Doc. No. 98, at p. 100.] Document Request Nos. 40, 41, and 42 also
22   request documents related to certain allegations in the First Amended Complaint
23   indicating plaintiff "feigned interest," "had to fake buying a policy," or sign up for a
24   "plan" to learn the identity ofa caller. [Doc. No. 98, at pp. 102-105, 107.]
25         Plaintiff responded to Document Request Nos. 39, 40, 41, and 42 with boilerplate
26   objections, but he also provided the following substantive response to each of these
27   requests:
28
                                                   41
                                                                                  17cvl 127-WQH(KSC)
 1                  [Plaintiff] makes call notes for each individual call, a copy of the
            latest compilation of which is produced herewith. Also, [plaintiff] will
 2
            produce copies of the audio recordings and other HII sales related
 3          documents previously produced to [defendant HII] herewith since they speak
            directly to the calls at issue in this case and therefore theoretically 'relate to'
 4
            the allegation.
 5
                  [Plaintiff] will produce copies of the phone bill and associated phone
 6
            company call detail report[] documents sought [subject to a confidentiality
 7          Protective Order].
 8
 9   [Doc. No. 98, at pp. 100-108.]
10         Defendant represents in the Joint Motion that plaintiffs counsel indicated during
11   meet and confer discussions that plaintiff had produced all responsive documents.
-2- - However, ae±enaant requests a clarifying declaration from plaintiff indicating that all
13   responsive documents have been produced, because of the ambiguity in plaintiffs
14   responses and because some responsive documents had not been produced at the time the
15   parties' Joint Motion was filed. [Doc. No. 98, at pp. 102, 104, 106-107, 109.] In the
16   Joint Motion, plaintiff argues it is unnecessary for him to provide supplemental or
17   amended responses to these requests, because his responses "already state[] exactly what
18   defendant asks to be stated ...." [Doc. No. 98, at pp. 102, 105, 107, 109.]
19         As noted above, a confidentiality Protective Order was entered in this case on
20   October 25, 2018. [Doc. No. 100.] Therefore, telephone bills and call detail reports
21   should have been produced as agreed, but it is unclear whether plaintiff has done so based
22   on the information provided in the parties' Joint Motion. [See also Section IV above,
23   ordering plaintiff to produce telephone bills and call detail reports as narrowed by the
24   Court.] It is also unclear from plaintiffs responses and his statements in the Joint
25   Motion whether all responsive documents have been produced.
26         Under the circumstances presented, defendant's request for an order compelling
27   plaintiff to produce documents in response to Document Request Nos. 39, 40, 41, and 42
28   is GRANTED. In addition, the Court finds that defendant is entitled to a declaration
                                                    42
                                                                                   17cvl 127-WQH(KSC)
 1 from plaintiff under penalty of perjury clarifying that "to the best of [his] knowledge,
 2   information, and belief formed after a reasonable inquiry" all responsive documents have
 3   been produced. Fed.R.Civ.P. 26(g)(l).
 4 X        Miscellaneous Document Requests.
 5          Document Request Nos. 48, 49, and 50 seek production of any documents plaintiff
 6 used to respond to interrogatories; any documents identified in plaintiff's response to
 7   interrogatories; and communications that mention this lawsuit. The briefing on these
 8   documents requests indicate that defendant agreed to narrow the requests and plaintiff
 9   agreed to produce copies of non-privileged documents, including audio recordings; call
10   notes; sales related documents previously produced to HII; and "three emails plaintiff
11   sent on the listserv discussed during plaintiff's deposition." [Doc. No. 98, 123-130.] As
-2-- a result, there is no dispute for the Court to resolve Uiiless plaintiff did not produce
13   documents as agreed. Accordingly, defendant's request for an order compelling
14   responses Document Request Nos. 48, 49, and 40 is DENIED without prejudice. If
15   plaintiff failed to produce documents as agreed, defendant may request an order
16   compelling him to do so.
17 XL      Electronically Stored In(ormation.
18         Document Request Nos. 51, 52, and 53 seek production of any documents that
19   mention any of the following terms and any documents that include any of these terms
20   that were transmitted to or from plaintiff or any business he owns: Telephone Consumer
21   Protection Act, TCPA, robo-call, robocall, auto-dialer, auto-dial, autodialer, autodial,
22   automatic dialer, automatic dial, health insurance, call center, telemarketing, telemarket,
23   telemarketer, pre-record voice, pre-recorded voice, prerecord voice, prerecorded voice,
24   FCC, and Federal Communications Commission. [Doc. No. 98, at pp. 129-136.]
25   Plaintiff responded to these requests with a list of boilerplate objections, including
26   relevance in comparison to the costs involved in retrieving the requested documents and
27   information. In addition, plaintiff indicated he is withholding responsive documents
28   based on his objections. [Doc. No. 98, at pp. 131, 134, 136.]
                                                   43
                                                                                   17cvll27-WQH(KSC)
 1          Plaintiff argues in the Joint Motion that these requests are overly broad for two
 2   reasons. First, they do not include any time limits and are not restricted to the proposed
 3   "class period." [Doc. No. 98, at p. 130.] The Court agrees with plaintiff that these
 4   requests are overly broad in that they do not include any limitation as to time. Second,
 5 plaintiff argues that these requests are "clearly intended to operate as electronic search
 6   terms" to discover "electronically stored information" ("ESI") and that they are
 7   disproportionate to the needs of the case, because responsive information is "not
 8 reasonably accessible" under Federal Rule 26(b )(2)(B). As outlined more fully below,
 9   this argument could have some merit, but plaintiff did not submit any supporting
10   evidence even though he bears the burden to do so.
11          In the Joint Motion, defendant clarifies that it is not seeking any correspondence to
IT- or from plaintiff's attorneys, so the attorney-client privilege and the work product
13   doctrine should not impede plaintiffs ability to provide a full and complete response to
14 these requests. Defendant also argues that the requested documents are relevant for the
15   same reasons cited in connection with its other discovery requests, including "the issue of
16   whether plaintiff is a professional or habitual TCPA litigant." [Doc. No. 98, at p. 131,
17   134, 136.] Although defendant has not clarified this point in the Joint Motion, it does
18   appear that in response to these requests, defendant expects plaintiff to, at the very least,
19   search his home computer and e-mail accounts using the listed terms and then disclose
20   any non-privileged documents, such as e-mails, that contain the listed terms. There is
21   nothing to indicate defendant attempted to narrow the scope of these requests with any
22   limitations as to time, so it appears defendant expects plaintiff to produce responsive ESI
23   regardless of the creation date.
24         "[A] responding party should produce electronically stored information that is
25   relevant, not privileged, and reasonably accessible subject to the (b )(2)(C) limitations that
26   apply to all discovery." Fed.R.Civ.P. 26(b)(2) advisory committee note (2006
27   Amendment). Under Federal Rule 26(b)(2)(C), the Court can limit discovery that is
28   "unreasonably cumulative or duplicative" or if it "can be obtained from some other
                                                   44
                                                                                  17cvl 127-WQH(KSC)
 1 source that is more convenient, less burdensome, or less expensive." Fed.R.Civ.P.
 2   26(b )(2)(C)(i). The Court can also limit the discovery if it "is outside the scope of [the
 3   relevance standard in] Rule 26(b )(1)." Fed.R.Civ.P. 26(b )(2)(C)(iii).
 4          "The responding party must also identify, by category or type, the sources
 5   containing potentially responsive information that it is neither searching nor producing.
 6   The identification should, to the extent possible, provide enough detail to enable the
 7   requesting party to evaluate the burdens and costs of providing the discovery and the
 8 likelihood offinding responsive information on the identified sources." Fed.R.Civ.P.
 9   26(b)(2) advisory committee note (2006 Amendment) (emphasis added).
10          Federal Rule 26(b )(2)(B) provides as follows: "A party need not provide
11   discovery of electronically stored information from sources that the party identifies as not
12 reasonably accessible because of undue burden or cost. On motion to compel discovery
13   or for a protective order, the party from whom discovery is sought must show that the
14   information is not reasonably accessible because of undue burden or cost. If that
15   showing is made, the court may nonetheless order discovery from such sources ifthe
16 requesting party shows good cause, considering the limitations of Rule 26(b)(2)(C)."
17   Fed.R.Civ.P. 26(b)(2)(B) (emphasis added).
18         Identification of Plaintiff's ESI Sources. In response to Document Request Nos.
19   51, 52, and 53, plaintiff did not identify any sources ofESI that could potentially include
20   relevant documents or information, even though he understood the requests to mean that
21   defendant was seeking ESL However, he did state that he is withholding documents
22   based on his objections to these requests. [Doc. No. 98, at pp. 130-136.] In the Joint
23   Motion, plaintiff refers to testimony offered during his deposition indicating he has a
24   home computer "with a disaster recovery backup drive and two e-mail accounts." [Doc.
25   No. 98, at p. 132.] Since plaintiff did not provide the Court with a copy of the referenced
26   deposition testimony, it is unclear whether plaintiff explained during his deposition why
27   he believes he does not have ESI that is reasonably accessible. It is also unclear whether
28
                                                  45
                                                                                 l 7cvl 127-WQH(KSC)
 1 his home computer and e-mail accounts are the only sources ofESI that he identified
 2   during his deposition.
 3          Relevance and Importance. As this Court understands it, defendant seeks
 4   production of this ESI to discover evidence relevant to whether plaintiffs claims are
 5 typical of the class; whether he can adequately represent the class; and whether he is a
 6 "professional or habitual TCPA litigant." [Doc. No. 198, at pp. 131, 134, 136.]
 7 Defendant's arguments about the relevance of the ESI requested in response to Document
 8 Request Nos. 51, 52, and 53 are weak and unconvincing.
 9          First, as noted above, plaintiff readily admitted he is a "professional plaintiff'
10 when he testified to filing more than 100 cases alleging TCPA violations. Because of
11   plaintiffs involvement in other TCPA litigation, the Court has ordered him to produce
12 numerous documents that relate to these cases for the years 2008 through 2018. Without
13   more, it appears that any remaining documents in plaintiffs e-mail accounts and/or on his
14 home computer that have not already been produced in response to other documents
15   requests, are likely to be cumulative of other evidence plaintiff has already produced
16   showing he is indeed a professional plaintiff. As a result, the Court questions whether it
17 would be disproportionate to the needs of the case to require extensive searches of
18   plaintiffs home computer and e-mail accounts for a long list of TCPA-related terms to
19   locate additional documents that could only be used to further defendant's contention that
20   plaintiff has pursued enough TCPA claims to achieve the status of"professional
21   plaintiff."
22          Second, there is nothing to indicate there is any likelihood that plaintiffs home
23   computer and/or e-mail accounts would include any non-privileged documents, other
24   than those already produced or ordered to be produced in response to other document
25   requests, that could be relevant to whether plaintiffs claims are typical of the class or
26   whether plaintiff can adequately represent the class. Without something more, these
27   requests appear to be nothing more than a time-consuming and burdensome fishing
28   expedition.
                                                   46
                                                                                  17cvl 127-WQH(KSC)
 1          On the other hand, it is apparent that plaintiff has not provided enough information
 2   for defendant or the Court to assess "the likelihood of finding responsive information on
 3   the identified sources." Fed.R.Civ.P. 26(b)(2) advisory committee note (2006
 4   Amendment) (emphasis added). This topic should have been addressed in plaintiffs
 5 responses, in the parties' meet and confer discussions, and in the Joint Motion. The only
 6 hint made available is that plaintiff is concerned that his home computer may include
 7   some privileged matters that could be disclosed if a "defense expert" is used to retrieve
 8 and search the data on his computer and/or backup drive. [Doc. No. 98, at p. 132.] It
 9   therefore appears that plaintiff used his home computer and/or his e-mail accounts to
10   communicate with counsel and/or to store documents or information that could be
11   privileged.
12          Without more, it is unclear whether the home computer was used for other
13   purposes that could yield relevant documents and information that have not already been
14 produced in response to other discovery requests. Based on arguments made by
15   defendant in connection with other discovery requests, it is possible that a search of
16   identified ESI sources for the term "health insurance" could be justified, but defendant
17   did not make that argument in connection with these specific document requests. In
18   short, based on the information presented, the Court is unable to evaluate the relevance or
19   importance of the documents and information defendant seeks in response to Document
20   Request Nos. 51, 52, and 53, or the likelihood that a search for ESI in response to these
21   requests would yield relevant documents or information that have not already been
22   produced in response to other discovery requests.
23         Reasonable Accessibilitv. Once again, "the party opposing discovery bears the
24   burden of showing that discovery should not be allowed, and of clarifying, explaining,
25   and supporting its objections with competent evidence." Lofton v. Verizon Wireless
26   (VA 1iJ7) LLC, 308 F .R.D. at 281. Federal Rule 26(b )(2)(B) specifically states that "the
27 party from whom discovery is sought must show that the information is not reasonably
28   accessible because of undue burden or cost." Fed.R.Civ.P. 26(b)(2)(B) (emphasis
                                                   47
                                                                                  17cvl 127-WQH(KSC)
 1   added). Plaintiff did not submit any evidence to support his contention that documents
 2   and information on his home computer and backup drive are not "reasonably accessible."
 3   Fed.R.Civ.P. 26(b )(2)(B).
 4         Plaintiff states in the Joint Motion that he does not believe his "disaster recovery
 5   backup data" is "reasonably accessible" because of the cost and because it is difficult to
 6   retrieve and search this type of data. [Doc. No. 98, at p. 132.] There is some precedent
 7   to support plaintiffs position that "disaster recovery backup tapes . .. are generally
 8   considered inaccessible and not subject to required review or production." US. ex rel.
 9   Carter v. Bridgepoint Educ., Inc., 305 F.R.D. 225, 234 (S.D. Cal. 2015) (emphasis
10   added). On the other hand, it has also been recognized that "information technology has
11   evolved," and the costs associated with recovery depend on "a particular party's existing
-2-- techllologies ...." The Sedona Conference, The Sedona Principles, Third Edition: Best
13   Practices, Recommendations & Principles/or Addressing Electronic Document
14   Production A Project of the Sedona Conference Working Group on Electronic Document
15   Retention and Production, 19 Sedona Conf. J. 1, 138-39 (2018). In the typical case, a
16   sizable corporate entity argues that its backup drives or "other archived media" are not
17   "reasonably accessible." In Zubulake v. UBS Warburg LLC, 217 F.R.D. 309 (S.D.N.Y.
18   2003), for example, the plaintiff in an employment discrimination and retaliation case
19   was able to establish that "key evidence" in the form of e-mail exchanges which had been
20   deleted by defendant could be located on a total of ninety-four "backup tapes" that were
21   retained by the corporate employer. Id. at 311-313. The estimated cost of restoring the
22   "backup tapes" was $175,000.00, exclusive of the time it would take attorneys to review
23   the recovered e-mails. Id. at 312. By contrast, this case only appears to involve a backup
24   drive attached to a single home computer, and no evidence has been presented to support
25   plaintiffs contention that his backup drive is not "reasonably accessible" because of
26   undue burden or cost. Fed.R.Civ.P. 26(b)(2)(B).
27         Referring to the information on his home computer as "active data," plaintiff
28   claims there are "obstacles to obtaining and using ESI from active data," but plaintiff
                                                  48
                                                                                17CV1127-WQH(KSC)
 1 does not explain what he means by "obstacles." [Doc. No. 98, at p. 132.] Generally,
 2   "active data" is "information residing on the direct access storage media (disk drives or
 3   servers) that is readily visible to the operating system and/or application software with
 4   which it was created and is immediately accessible to users or administrators without
 5 restoration or reconstruction." The Sedona Conference, The Sedona Principles, Third
 6 Edition: Best Practices, Recommendations & Principles for Addressing Electronic
 7   Document Production A Project of the Sedona Coriference Working Group on Electronic
 8 Document Retention and Production, 19 Sedona Conf. J. 1, 138 (2018). Without more,
 9 the Court has no reason to believe plaintiff would be unable to search active data on his
10   home computer using defendant's search terms. E-mails, for example, are generally
11   considered to have "some semi-permanent existence" as they are "stored in files, and are
12   recoverable as active data until deleted, either deliberately or as a consequence of
13   automatic purging." Convolve, Inc. v. Compaq Computer Corp., 223 F.R.D. 162, 177
14   (S.D.N.Y. 2004).
15         Plaintiff also represents in the Joint Motion that he is not a computer expert who
16   has specialized knowledge in computers. He states that he has not had any experience
17   with searching ESI, and the software on his home computer is not regularly updated to
18   the most recent versions. Some information on this home computer "may have been
19   deleted in a way that makes it inaccessible without resort to expensive and uncertain
20   forensic techniques .... " [Doc. No. 98, at p. 132.] Based on this information, it appears
21   that plaintiff would not be qualified to search the available sources ofESI for relevance
22   documents or information, so an expert would need to be retained to do so. The
23   estimated cost of such an expert would have to be considered to determine whether the
24   requested ESI is "reasonably accessible." Fed.R.Civ.P. 26(b)(2)(B).
25         In sum, the Court finds that the parties did not provide enough information for the
26   Court to determine: (1) the relevance or importance of the ESI defendant apparently
27   seeks in response to Document Request Nos. 51, 52, and 53; (2) the likelihood that the
28   identified sources ofESI would contain documents or information that are relevant and
                                                  49
                                                                                17cvl 127-WQH(KSC)
 1   important to resolving the matters at issue; and (3) the accessibility of plaintiffs home
 2   computer, backup drive, e-mail accounts, or any other sources of ESL In short, even if
 3   defendant could establish relevance and importance, the Court would be unable to
 4   determine whether the identified sources ofESI are "reasonably accessible" under
 5   Federal Rule 26(b)(2)(B). Accordingly, based on the circumstances presented,
 6   defendant's request for an order compelling plaintiff to search for ESI and provide a
 7   further response to Document Request Nos. 51, 52, and 53 is DENIED.
 8                                           Conclusion
 9         Based on the foregoing, IT IS HEREBY ORDERED that the request of defendant
10   Donisi Jax, Inc. for an order compelling plaintiff to provide further responses to certain
11   interrogatories and document requests is GRANTED in part and DENIED as outlined
i-:2-- more ftrlly aoove mSect10ns II tlirough XI of1liis0roer.
13         IT IS FURTHER ORDERED that plaintiff shall comply with Sections II through
14   XI of this Order no later than June 17, 2019.
15         IT IS SO ORDERED.
16   Dated: May   lf{, 2019
17
                                                 Hon. Kar
18
                                                 United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                                  50
                                                                                17cv!l27-WQH(KSC)
